Exhibit 10.1

Lease Agreement

For

11500 S. Eastern Avenue, Suites 220, 240 & 270, Henderson, Nevada 89052

Between

11500 South Eastern Avenue, LLC,

a Nevada limited liability company

“Landlord”

and

Spectrum Pharmaceuticals, Inc.,

a Delaware corporation

“Tenant”



--------------------------------------------------------------------------------

LEASE AGREEMENT

 

DEFINITIONS      3   

1.1 Commencement Date

     3   

1.2 Lease Term

     3   

1.3 Property

     3   

1.4 Leased Premises

     3   

1.5 Building

     3   

1.6 Tenant’s Allocated Share

     3   

1.7 Permitted Use

     3   

1.8 Tenant’s Minimum Liability Coverage

     3   

1.9 Address for Notices

     3   

1.10 Additional Definitions

     3   

1.11 Prepaid Rent

     4   

1.12 Security Deposit

     4    DEMISE AND POSSESSION      4   

2.1 Lease of Premises

     4   

2.2 Construction of Improvements

     4   

2.3 Delivery and Acceptance of Possession

     4   

2.4 Early Occupancy

     4   

RENT

     4   

3.1 Base Monthly Rent

     4   

3.2 Additional Rent

     4   

3.3 Payment of Rent

     5   

3.4 Late Charge and Interest Upon Default

     5   

3.5 Security Deposit

     5   

3.6 Prepayment of Rent

     5    USE OF LEASED PREMISES      5   

4.1 Limitation on Use

     5   

4.2 Compliance with Laws and Private Restrictions

     6   

4.3 Insurance Requirements

     6   

4.4 Outside Areas

     6   

4.5 Signs

     6   

4.6 Rules and Regulations

     7   

4.7 Window Covering

     7   

4.8 Auctions

     7   

4.9 Parking

     7   

4.10 Access and Security

     7   

 

i



--------------------------------------------------------------------------------

TRADE FIXTURES AND LEASEHOLD IMPROVEMENTS      8   

5.1 Trade Fixtures

     8   

5.2 Leasehold Improvements

     8   

5.3 Alterations Required by Law

     8   

5.4 Landlord’s Improvements

     8   

5.5 Liens

     8    REPAIR, MAINTENANCE, SERVICES AND UTILITIES      9   

6.1 Repair and Maintenance

     9   

6.2 Landlord’s Obligations

     9   

6.3 Tenant’s Repair Obligations

     9   

6.4 Services and Utilities, Landlord’s Obligation

     9   

6.5 Services and Utilities, Tenant’s Obligation

     9   

6.6 Excess Usage by Tenant

     10   

6.7 Provider of Services

     10   

6.8 Energy and Resource Consumption

     10   

6.9 No Rent Reduction or Abatement

     10   

6.10 Tenant’s Obligation to Reimburse

     11   

6.11 Common Operating Expenses Defined

     11   

6.12 Control of Common Area

     12   

6.13 Tenant’s Negligence

     12    WASTE DISPOSAL      13   

7.1 Waste Disposal

     13    REAL PROPERTY TAXES      13   

8.1 Real Property Taxes Defined

     13   

8.2 Tenant’s Obligation to Reimburse

     13   

8.3 Taxes on Tenant’s Property

     14    INSURANCE      14   

9.1 Tenant’s Insurance

     14   

9.2 Landlord’s Insurance

     15   

9.3 Tenant’s Obligation to Reimburse

     15   

9.4 Release and Waiver of Subrogation

     15    LIMITATION ON LANDLORD’S LIABILITY AND INDEMNITY      16   

10.1 Limitation on Landlord’s Liability

     16   

10.2 Indemnification of Landlord

     16   

10.3 Indemnification of Tenant

     16    DAMAGE TO LEASED PREMISES      16   

11.1 Landlord’s Duty to Restore

     16   

11.2 Landlord’s Right to Terminate

     17   

 

ii



--------------------------------------------------------------------------------

11.3 Tenant’s Right to Terminate

     17   

11.4 Abatement of Rent

     18   

11.5 Waiver of Statutory Rights

     18    CONDEMNATION      18   

12.1 Taking of Leased Premises

     18   

12.2 Restoration Following the Taking

     18   

12.3 Abatement of Rent

     18   

12.4 Temporary Taking

     18   

12.5 Division of Condemnation Award

     18   

12.6 Waiver of Statutory Rights

     18    DEFAULTS AND REMEDIES      19   

13.1 Events of Tenant’s Default

     19   

13.2 Landlord’s Remedies

     19   

13.3 Cumulative Remedies of Landlord

     20   

13.4 Landlord’s Default and Tenant’s Remedies

     20   

13.4 Waiver

     20    ASSIGNMENT AND SUBLETTING      20   

14.1 By Tenant

     20   

14.2 By Landlord

     22    TERMINATION      22   

15.1 Surrender of the Leased Premises

     22   

15.2 Holding Over

     23    GENERAL PROVISIONS      23   

16.1 Landlord’s Right to Enter

     23   

16.2 Subordination

     23   

16.3 Tenant’s Attornment

     24   

16.4 Mortgagee Protection

     24   

16.5 Estoppel Certificates and Financial Statements

     24   

16.6 Notices

     24   

16.7 Attorneys’ Fees

     24   

16.8 Corporate Authority

     25   

16.9 Additional Definitions

     25   

16.10 Nevada Law

     25   

16.11 Miscellaneous

     25   

16.11 Limitation on Tenant’s Recourse

     26   

16.12 Brokers and Agents

     26   

16.13 Entire Agreement

     26   

16.14 Waiver of Jury Trial

     26   

 

iii



--------------------------------------------------------------------------------

BASIC LEASE INFORMATION

Lease Date: April 7, 2014

Landlord: 11500 South Eastern Avenue, LLC, a Nevada limited liability company

Tenant: Spectrum Pharmaceuticals, Inc., a Delaware corporation

Commencement Date: May 1, 2014

Lease Term: Sixty (60) Months

Base Year: 2014

Property Description: 11500 South Eastern Avenue, Henderson, Nevada 89052

Approximate Property Gross Rentable Area: 40,794 square feet

Premises Description: 11500 S. Eastern Avenue, Suites 220, 240 & 270, Henderson,
Nevada 89052

Approximate Premises Gross Rentable Area: 11,507 square feet

Approximate Premises Gross Useable Area: 9,090 square feet

Tenant’s Allocated Share: 28.68%

Tenant’s Permitted Use: General office and other legally permitted uses
compatible with office buildings of comparable quality to the Building, but only
to the extent permitted by the City in which the Leased Premises are located and
all agencies and governmental authorities having jurisdiction of the Leased
Premises.

Tenant’s Minimum Liability Insurance Coverage: $1,000,000 each occurrence
(excluding products) and $2,000,000 general aggregate

Prepaid Rent: $21,287.95

Security Deposit: None.

Base Monthly Rent:

 

Period

  

Base Monthly Rent

Months 1-4

   $0.00 (Full Service Gross)*

Months 5-12

   $21,287.95 (Full Service Gross)

Months 13-24

   $21,863.30 (Full Service Gross)

Months 25-36

   $22,438.65 (Full Service Gross)

Months 37-48

   $23,589.35 (Full Service Gross)

Months 49-60

   $24,164.70 (Full Service Gross)

 

Landlord’s Address For Notices:      

   11500 South Eastern Avenue, LLC   

c/o Commercial Property Advisors, LLC

  

8965 South Eastern Avenue, Suite 300

  

Las Vegas, Nevada 89123

  

Attention: Mary Rossetti

  

Phone: (702) 547-1115

  

Fax: (702) 547-1121

 

1



--------------------------------------------------------------------------------

With copy to:    Kevin Nishida    Sky River Management    3465 Waialae Ave.
Suite 220    Honolulu, HI 96816    Phone: 808-748-1417    Fax: 808-585-7540
Tenant’s Address For Notices:    Spectrum Pharmaceuticals, Inc.    11500 S.
Eastern Avenue, Suite 240    Henderson, Nevada 89052    Attention: Head of Legal
Department    Phone: (702) 835-6434 With copy to:    Spectrum Pharmaceuticals,
Inc.    157 Technology Drive    Irvine, CA 92618    Attention: Chief Financial
Officer    Phone: (949) 743-9278

Brokers: Voit Real Estate Services, representing the Tenant, and Commercial
Property Advisors, LLC, representing Landlord. See Section 16.12 below.

Exclusive Parking: None.

Non-Exclusive Parking: Tenant’s Allocated Share.

Guarantor: Not Applicable.

This Basic Lease Information Document is part of that certain lease agreement
between the parties for the premises, referenced above, and the terms of this
document are incorporated into the lease agreement and the terms of the lease
agreement are incorporated into this document. In the event of a conflict
between this Basic Lease Information and the terms of the Lease Agreement, the
terms of the Lease Agreement shall control.

 

2



--------------------------------------------------------------------------------

LEASE AGREEMENT

This Lease Agreement is dated as of the date on the Basic Lease Information
Page, for reference purposes only, by and between Landlord and Tenant who agree
as follows.

ARTICLE 1

DEFINITIONS

1.1 Commencement Date: The term “Commencement Date:” shall mean the date set
forth on the Basic Lease Information Page.

1.2 Lease Term: The term “Lease Term” shall mean the term of this Lease set
forth on the Basic Lease Information Page, commencing on the Commencement Date
(plus any partial month, if any, immediately following the Commencement Date if
not included in the Lease Term so that the Lease Term ends on the last day of a
calendar month).

1.3 Property: The term “Property” shall mean that real property with all
improvements now or hereafter located thereon set forth on the Basic Lease
Information Page and depicted on Exhibit “A”, if attached, the aggregate gross
rentable area of which is the amount set forth on the Basic Lease Information
Page (the “Property Gross Rentable Area”); provided, however, that Landlord may
change the boundaries and composition of the Property by adding or improving
land and/or buildings and thereafter the term “Property” shall refer to such
real property as so enlarged or reduced and the amount of the “Property Gross
Rentable Area” shall be appropriately adjusted. Tenant acknowledges that there
exists various methods of measuring square footages and the square footages set
forth herein are deemed to be correct regardless of later different measurements
by Landlord or Tenant. Tenant has had the opportunity to take square footage
measurements and is entering into this Lease knowing that the square footages
herein are final and binding.

1.4 Leased Premises: The term “Leased Premises” shall mean that portion of the
Property set forth on the Basic Lease Information Page and hatch marked on
Exhibit “B”, if attached, containing approximately the gross rentable area set
forth on the Basic Lease Information Page (“Tenant’s Gross Rentable Area”).
Tenant acknowledges that there exists various methods of measuring square
footages and the square footages set forth herein are deemed to be correct
regardless of later different measurements by Landlord or Tenant. Tenant has had
the opportunity to take square footage measurements and is entering into this
Lease knowing that the square footages herein are final and binding.

1.5 Building: The term “Building” shall mean the structure in which the Leased
Premises are located.

1.6 Tenant’s Allocated Share: The term “Tenant’s Allocated Share” shall mean the
percentage obtained by dividing Tenant’s Gross Rentable Area by the Property
Gross Rentable Area, which as of the date of this Lease is set forth on the
Basic Lease Information Page.

1.7 Permitted Use: The term “Permitted Use” shall mean only the use set forth on
the Basic Lease Information Page.

1.8 Tenant’s Minimum Liability Coverage: The term “Tenant’s Minimum Liability
Insurance Coverage” shall mean the amount set forth on the Basic Lease
Information Page.

1.9 Address for Notices: The term “Address for Notices” shall mean the addresses
set forth on the Basic Lease Information Page.

1.10 Additional Definitions: Additional definitions are set forth in Paragraph
16.9, below.

 

3



--------------------------------------------------------------------------------

1.11 Prepaid Rent: The term “Prepaid Rent” shall mean the sum set forth on the
Basic Lease Information Page.

1.12 Security Deposit: The term “Security Deposit” shall mean the sum set forth
on the Basic Lease Information Page.

ARTICLE 2

DEMISE AND POSSESSION

2.1 Lease of Premises: Landlord hereby leases to Tenant and Tenant leases from
Landlord, upon the terms and conditions of this Lease, the Leased Premises
together with (i) the non-exclusive right to use not more than Tenant’s
Allocated Share of the non-reserved parking spaces within the Common Area
(subject to the limitations set forth in paragraph 4.9) which right is
non-exclusive unless otherwise expressly set forth on the Basic Lease
Information Page, (ii) the non-exclusive right to use the surface of the Common
Area for ingress to and egress from the Leased Premises and (iii) the
non-exclusive right to use the Common Area of the Property as is available for
all tenants of the Property consistent with the intended use of such common
areas by all tenants. Tenant’s lease of the Leased Premises shall be subject to
(i) all Laws, (ii) all Private Restrictions, easements and other matters of
public record (none of which prohibit the use of the Leased Premises for general
office use), and (iii) the reasonable rules and regulations from time to time
promulgated by Landlord pursuant to paragraph 4.6.

2.2 Construction of Improvements: Any improvement work, and the payment
therefore, to be performed by either Landlord or Tenant shall be set forth on a
separate work agreement to be attached hereto as Exhibit “C”.

2.3 Delivery and Acceptance of Possession: Landlord shall deliver possession of
the Leased Premises to Tenant upon the Commencement Date, or such earlier date
as may be agreed upon between Landlord and Tenant, in writing. If the
commencement date is not a fixed date set forth on the Basic Lease Information
Page, then promptly upon Tenant commencing to operate its business upon the
Leased Premises, Landlord and Tenant shall execute the supplemental agreement
attached as Exhibit “D” setting forth the Commencement Date of this Lease. By
taking possession of the Leased Premises, Tenant shall be conclusively deemed to
have accepted the Leased Premises in its then existing condition “AS IS”.

2.4 Early Occupancy: If Landlord allows Tenant early occupancy, such shall only
be pursuant to a written agreement and in such case the following shall apply,
in addition to other terms and conditions as may be agreed upon between Landlord
and Tenant in writing: (a) such occupancy may not interfere with Landlord’s
contractors; and (b) Tenant must comply with all provisions of this Lease
(except payment of Base Monthly Rent, unless otherwise agreed in writing) as
though the Commencement Date had occurred, including, but not limited to,
insurance requirements. Unless otherwise agreed, in writing, Tenant shall not be
responsible for the payment of Base Monthly Rent during the early occupancy,
however, Tenant shall be responsible for all other lease obligations as though
the Commencement Date had occurred, including, but not limited to the payment of
Tenant’s Allocated Share of operating expenses.

ARTICLE 3

RENT

3.1 Base Monthly Rent: Commencing on the Commencement Date and continuing
throughout the Lease Term, Tenant shall pay to Landlord Base Monthly Rent as set
forth on the Basic Lease Information Page.

3.2 Additional Rent: Commencing on the Commencement Date and continuing
throughout the Lease Term, Tenant shall pay, as additional rent (the “Additional
Rent”), (a) any late charges or interest due Landlord pursuant to paragraph 3.4,
(b) Tenant’s share of the increase in Common Operating Expenses as provided in
paragraph 6.10 over the Common Operating Expenses for the Base Year,
(c) Tenant’s share of the increase in Real Property Taxes as provided in
paragraph 8 over the Real Property Taxes for the Base Year, (d) Landlord’s share
of the consideration received by Tenant from Transfers as provided in paragraph
14.1, and (e) any other charges due Landlord pursuant to this Lease.

 

4



--------------------------------------------------------------------------------

3.3 Payment of Rent: The Base Monthly Rent shall be paid in advance on the first
day of each calendar month during the Lease Term. Any additional rent shall be
due and payable as set forth in this Lease or, if not specifically set forth,
upon the date such charges are incurred. All rent shall be paid in lawful money
of the United States, without any abatement, deduction or offset whatsoever, and
without any prior demand therefor, to Landlord at its address set forth above or
at such other place as Landlord may designate from time to time in advance by
written notice. Tenant’s obligation to pay rent (including common operating
expenses and taxes) shall be prorated at the commencement and expiration of the
Lease Term. If prorated at the commencement, and the Lease Summary Information
Sheet does not set forth one full month’s rent plus the first partial months
rent, Tenant, on the first day of the first complete month following the
Commencement Date, shall pay the balance of the first partial month as well as
the first complete month.

3.4 Late Charge and Interest Upon Default: If any rent or other monetary
obligation is not received by Landlord within five (5) days after it becomes
due, Tenant shall immediately pay to Landlord a late charge equal to five
percent (5%) of such delinquent rent. In no event shall this provision for a
late charge be deemed to grant to Tenant a grace period or extension of time
within which to pay any monetary obligation or prevent Landlord from exercising
any right or remedy available to Landlord upon Tenant’s failure to pay any
monetary obligation due under this Lease in a timely fashion, or for any other
default. If any monetary obligation remains delinquent for a period in excess of
thirty (30) days, then, in addition to such late charge, Tenant shall pay to
Landlord interest on such monetary obligation at the maximum legal interest rate
allowed by law between contracting parties.

3.5 Security Deposit: Intentionally Deleted.

3.6 Prepayment of Rent: Tenant has paid to Landlord the Prepaid Rent
concurrently with its execution of this Lease, as prepayment of rent for credit
against the first installment(s) of Base Monthly Rent due hereunder.

ARTICLE 4

USE OF LEASED PREMISES

4.1 Limitation on Use: Tenant shall use the Leased Premises throughout the Lease
Term solely for the Permitted Use (as described in Article 1) and for no other
use. Tenant shall not do anything in or about the Leased Premises which shall
(a) interfere with the rights of other tenants, if any, or other individuals
outside the Leased Premises, (b) cause structural injury to the Leased Premises,
or (c) cause damage to any part of the Leased Premises, except to the extent
reasonably necessary for the installation of Tenant’s equipment and Trade
Fixtures, and then only in a manner which has been first approved by Landlord
and in which Tenant can repair the same upon expiration or termination of this
Lease. Tenant shall not operate any equipment within the Leased Premises which
shall injure, vibrate or shake the Leased Premises, which will overload existing
electrical systems or other mechanical equipment servicing the Leased Premises,
or which shall impair the efficient operation of the sprinkler system (if any)
or the heating, ventilating or air conditioning (“HVAC”) equipment servicing the
Leased Premises. Any dust, fumes, or waste products generated by Tenant’s use of
the Leased Premises shall be contained and disposed of so that they do not
create a fire or health hazard, damage the Leased Premises, or interfere with
the business of other tenants, if any, or any other individuals outside the
Leased Premises. Tenant shall not change the exterior of the Building or install
any equipment or antennas on the building, and Tenant shall keep the Leased
Premises in a clean, attractive and good condition, free from any nuisances.

A. Hazardous Substances. The term, “Hazardous Substance,” as used in this Lease,
shall mean any product, substance, chemical, material, or waste whose presence,
nature, quantity, and/or intensity of existence, use, manufacture, disposal,
transportation, spill, release, or effect, either by itself or in combination
with other materials expected to be on the Leased Premises, is either:
(i) potentially injurious to the public health, safety or welfare, the
environment, or the Leased Premises; (ii) regulated or monitored by any
governmental authority; or (iii) a basis for potential liability of Landlord to
any governmental agency or third party under any applicable statute or common
law theory. Hazardous

 

5



--------------------------------------------------------------------------------

Substance shall include, but not be limited to, hydrocarbons, petroleum,
gasoline, crude oil, or any products or by-products thereof. Tenant shall not
engage in any activity in or about the Leased Premises which constitutes a
Reportable Use (as hereinafter defined) of Hazardous Substances without the
express prior written consent of Landlord and compliance in a timely manner (at
Tenant’s sole cost and expense) with all Laws. Tenant may not store, use nor
bring any Hazardous Substance upon the Leased Premises. Notwithstanding the
foregoing, Tenant may, without Landlord’s prior consent, but upon notice to
Landlord and in compliance with all Laws, use any ordinary and customary
materials reasonably required to be used by Tenant in the normal course of the
Permitted Use, so long as such use does not expose the Leased Premises or
neighboring properties to any meaningful risk of contamination or damage, or
expose Landlord to any liability therefor. Landlord and/or Landlord’s
consultants may inspect the Leased Premises at any and all times to assure
Tenant is in compliance with any and all laws applicable to Hazardous
Substances. Tenant shall indemnify, defend and hold Landlord harmless from any
actions, claims, liabilities or losses which might occur as a result of the
presence of Hazardous Substances as a result of the actions of Tenant or its
agents, employees and contractors.

B. Landlord Obligations. Landlord, at its sole cost and expense and not as a
Common Operating Expense, shall be obligated to remove any Hazardous Substances
existing prior to the commencement of tenant improvement construction, and
Landlord shall indemnify, defend and hold Tenant harmless from any future
actions, claims, liabilities or losses which might occur as a result of the
presence of Hazardous Substances as a result of the actions of Landlord or its
agents, employees and contractors. Further, Landlord’s cost for the removal of
Hazardous Substances in the Building or in any other location affecting the
Property shall be excluded from Common Operating Expenses so as not to be passed
through to Tenant.

4.2 Compliance with Laws and Private Restrictions: Tenant shall not use the
Leased Premises in any manner which violates any Laws or Private Restrictions.
Tenant shall promptly comply with all Laws and Private Restrictions, now in
affect or hereafter adopted (provided, however, Landlord shall not agree to any
Private Restrictions during the Lease Term that would have an effect of
prohibiting or impeding any Permitted Use), and shall indemnify and hold
Landlord harmless from any liability resulting from Tenant’s failure to do so.

4.3 Insurance Requirements: Tenant shall not use the Leased Premises in any
manner which will cause the existing rate of insurance upon the Leased Premises
to be increased or cause a cancellation of any insurance policy covering the
Leased Premises, and shall not sell, keep or use any article in or about the
Leased Premises which is prohibited by Landlord’s fire and property damage
insurance. Tenant shall comply with all requirements of any insurance company,
insurance underwriter, or Board of Fire Underwriters which are necessary to
maintain, at standard rates, the insurance coverage carried by either Landlord
or Tenant pursuant to this Lease.

4.4 Outside Areas: No materials, supplies, equipment, finished or semi-finished
products, raw materials, or articles of any nature shall be stored upon or
permitted to remain outside of the building upon the Leased Premises except in
fully fenced and screened areas outside the building which have been designed
for such purpose and have been approved in writing by Landlord for such use by
Tenant.

4.5 Signs: At Tenant’s sole cost and expense, and subject to all applicable
laws, Tenant shall be provided with lobby directory signage, Tenant shall be
entitled to the use of Tenant’s Allocated Share of the East monument sign in
front of the Building (i.e., the monument sign to the right of the entrance to
the Building), and Tenant shall be permitted to install signage upon the entry
door to the Premises, subject, however, to Landlord’s prior written consent as
to the materials, size, style, color and aesthetics of such signs, such consent
not to be unreasonably withheld or delayed. Except as set forth in the
immediately preceding sentence, Tenant shall not place on any portion of the
Property any sign, placard, lettering, banner, displays, or other advertising or
communicative material which is visible from the exterior of the Building, upon
the Leased Premises, including, but not limited to, the windows of the Leased
Premises, without the prior written approval of Landlord. All such approved
signs shall strictly conform to all Laws and Private Restrictions and shall be
installed at the expense of Tenant. If Landlord so elects, Tenant shall, at the
expiration or sooner termination of this Lease, remove all signs installed by it
and repair any damage caused by such removal, including but not limited to
repainting so that the repaired surface matches the surrounding surface. Tenant
shall at all times maintain its Premises signs in good condition and repair, and
Landlord shall maintain the Building monument signs and the lobby directory
signage.

 

6



--------------------------------------------------------------------------------

4.6 Rules and Regulations: Landlord may from time to time promulgate reasonable
and nondiscriminatory rules and regulations applicable to all occupants of
Landlord’s property of which the Leased Premises are a part, for the safety,
care, cleanliness and orderly management of the Property (“Rules and
Regulations”). The Rules and Regulations currently in place at the Property are
set forth on Exhibit “E” attached hereto, and such Rules and Regulations and any
successor Rules and Regulations shall be binding upon Tenant upon delivery of a
copy thereof to Tenant, and Tenant agrees to abide by such Rules and
Regulations. If there is a conflict between the Rules and Regulations and any of
the provisions of this Lease, the provisions of this Lease shall prevail.
Landlord shall not be responsible for the violation of any such Rules and
Regulations by any other person to whom such Rules and Regulations apply.

4.7 Window Covering: If Landlord designates a standard window tinting for use
throughout the Leased Premises, Tenant shall use this standard window covering
to cover all windows in the Leased Premises.

4.8 Auctions: Tenant shall not conduct or permit to be conducted on any portion
of the Leased Premises, any sale of any kind other than in the ordinary course
of business, including (a) any public or private auction, fire sale, going out
of business sale, distress sale, or other liquidation sale, or (b) any so-called
flea market, open-air market, or any other similar activity.

4.9 Parking: Tenant shall have the non-exclusive right to use not more than the
number of non-assigned parking spaces described in paragraph 2.1(i) for its use
and the use of its employees and invitees, the location of which may be
designated from time to time by Landlord (Landlord shall uniformly enforce such
right against all tenants at the Property). Tenant shall not at any time use or
permit its employees or invitees to use more parking spaces than the number so
allocated to Tenant. If the Property contains tenants other that the Tenant
hereunder: Tenant shall not have the exclusive right to use any specific parking
space unless expressly agreed to in the Basic Lease Information Page; Landlord
has the right to assign to one or more tenants the exclusive right to parking
spaces as designated by Landlord (and Tenant shall not park in such spaces),
provided, however, Landlord agrees that with respect to any exclusive parking
rights granted to other tenants, Landlord shall grant Tenant similar exclusive
parking rights; within ten (10) business days after written request therefor
from Landlord, Tenant shall furnish Landlord with a list of its and its
employees’ vehicle license numbers and Tenant shall thereafter from time to time
notify Landlord of any changes in such list; Landlord reserves the right, to
have any vehicles owned by Tenant or its employees or invitees utilizing parking
spaces in excess of the parking spaces allowed for Tenant’s use to be towed away
at Tenant’s cost; and Tenant shall not at any time park or permit the parking of
its vehicles or the vehicles of others adjacent to loading areas so as to
interfere in any way with the use of such loading areas. Tenant shall not at any
time park or permit the parking of its vehicles or the vehicles of others on any
portion of the Property not designated by Landlord as a parking area. All trucks
and delivery vehicles used for delivering goods to Tenant shall be (i) parked at
the rear of the Building, (ii) loaded and unloaded in a manner which does not
interfere with the businesses of other occupants of the Property, and
(iii) permitted to remain on the Property only so long as is reasonably
necessary to complete loading and unloading. In the event Landlord elects or is
required by any Law to limit or control parking on the Property (including, but
not limited to, granting exclusive parking privileges), whether by validation of
parking tickets or any other method, Tenant agrees to participate in such
validation or other program under such reasonable rules and regulations as are
from time to time established by Landlord.

4.10 Access and Security: Tenant shall have access twenty-four (24) hours per
day, seven (7) days per week, and fifty-two (52) weeks per year to the Leased
Premises, the common areas of the Property (as may be changed and modified by
Landlord at its sole discretion from time to time) designated for the common use
by all tenants. Tenant shall (1) lock the doors to the Leased Premises and
Property and take other reasonable steps to secure the Leased Premises and the
personal property of all parties upon the Leased Premises from unlawful
intrusion, theft and other hazards; (2) keep and maintain in good working order
all security and safety devices installed in the Leased Premises by or for the
benefit of the Tenant (such as locks, fire sprinklers and burglar alarms); and
(3) cooperate with Landlord and all

 

7



--------------------------------------------------------------------------------

other tenants in the Building on Building safety matters and safety and security
matters affecting the common areas and parking lot of the Building and property
from unlawful intrusion, theft and other hazards. Tenant acknowledges that any
security or safety measures employed by Landlord are for the protection of
Landlord’s own interests; that Landlord is not a guarantor of security or safety
of the Tenant or their property; and that security and safety matters are the
responsibility of Tenant and local law enforcement authorities.

ARTICLE 5

TRADE FIXTURES AND LEASEHOLD IMPROVEMENTS

5.1 Trade Fixtures: Throughout the Lease Term, Tenant shall provide, install,
and maintain in good condition all Trade fixtures required in the conduct of its
business in the Leased Premises. All Trade Fixtures shall remain Tenant’s
property.

5.2 Leasehold Improvements: Tenant shall not construct any Leasehold
Improvements or otherwise alter the Leased Premises without Landlord’s prior
approval if the cumulative cost therefor exceeds Ten Thousand Dollars
($10,000.00) or such work affects the structural parts or exterior of the
Building, and not until Landlord shall have first approved the plans and
specifications therefor, which approvals shall not be unreasonably withheld or
delayed. All such approved Leasehold Improvements shall be installed by Tenant
at Tenant’s expense, using a licensed and financially sound contractor first
approved by Landlord, in substantial compliance with the approved plans and
specifications therefor. All construction done by Tenant shall be done in
accordance with all Laws and in a good and workmanlike manner using new
materials of good quality. Tenant shall not commence construction of any
Leasehold improvements until (a) all required governmental approvals and permits
shall have been obtained, (b) all requirements regarding insurance imposed by
this Lease shall have been satisfied, (c) Tenant shall have given Landlord at
least five (5) days prior written notice of the actual date for which such
construction shall commence, (d) Tenant shall have notified Landlord by
telephone of the commencement of construction on or before the day it commences,
and (e) Tenant shall have obtained contingent liability and broad form builder’s
risk insurance in an amount satisfactory to Landlord if there are any perils
relating to the proposed construction not covered by insurance carried pursuant
to Article 9. All Leasehold Improvements shall remain the property of Tenant
during the Lease Term but shall not be altered or removed from the Leased
Premises. At the expiration or sooner termination of the Lease Term, all
Leasehold Improvements shall be surrendered to Landlord as part of the realty
and shall then become Landlord’s property, and Landlord shall have no obligation
to reimburse Tenant for all or any portion of the value or cost thereof;
provided, however, that if Landlord requires Tenant to remove any Leasehold
Improvements in accordance with the provisions of Article 15, then Tenant shall
so remove such Leasehold Improvements and restore the Leased Premises to their
condition prior to the installation of such improvements prior to the expiration
or sooner termination of the Lease Term.

5.3 Alterations Required by Law: Tenant shall comply with all laws, rules and
regulations that are now in effect or may hereafter be applicable to the Leased
Premises. Without limiting the foregoing, Tenant shall make all alterations,
additions or changes, of any sort, whether structural or otherwise, to the
Leased Premises that is required by any Law (a) for Tenant to operate its
business upon the Leased Premises (to the extent any Law is specifically
applicable to Tenant’s business and not generally applicable to businesses using
property for general office use), (b) because of Tenant’s use or change of use
of the Leased Premises, (c) because of Tenant’s application for any permit or
governmental approval, or (c) because of Tenant’s construction or installation
of any Leasehold Improvements or Trade Fixtures.

5.4 Landlord’s Improvements: All fixtures, improvements or equipment which are
installed or constructed on or attached to the Leased Premises shall become a
part of the realty and belong to Landlord. The provisions of this Lease shall in
no way restrict or prohibit the right of the Association or Declarant (as
defined therein) to make repairs, construct improvements, or otherwise exercise
their rights under the Private Restrictions.

5.5 Liens: Tenant shall keep the Leased Premises and the Property free from any
liens and shall pay when due all bills arising out of any work performed,
materials furnished, or obligations incurred by Tenant, its agents, employees or
contractors relating to the Leased Premises, if any claim of

 

8



--------------------------------------------------------------------------------

lien is recorded. Tenant shall bond against or discharge the same within thirty
(30) days after the same has been recorded against the Leased Premises. Should
any lien be filed against the Leased Premises or any action commenced affecting
title to the Leased Premises, the party receiving notice of such lien or action
shall immediately give the other party written notice thereof.

ARTICLE 6

REPAIR, MAINTENANCE, SERVICES AND UTILITIES

6.1 Repair and Maintenance: Except in the case of damage to or destruction of
the Premises, the Building or the Property subject to the provisions of Article
11 of this Lease, the parties shall have the obligations and responsibilities
with respect to the repair and maintenance of the Premises, the Building and the
Common Areas as set forth in this Article 6.

6.2 Landlord’s Repair Obligations: Landlord shall, at all times during the Lease
Term, continuously maintain in good order, condition and repair (a) the exterior
and structural parts of the Building (including foundation, load-bearing and
exterior walls, sub-flooring and roof); (b) the Common Areas (including all
walkways, driveways, parking areas and landscaped areas within the Property and
the common entryways, lobbies, corridors and common area restrooms within the
Building); and (c) the electrical, mechanical, utility, plumbing, sewage and
heating, ventilating and air conditioning systems installed or furnished by
Landlord to service the Building.

6.3 Tenant’s Repair Obligations: Except for the services furnished by Landlord
pursuant to Section 6.4 below, Tenant shall, at all times during the Lease Term,
continuously maintain in good order, condition and repair the Premises and every
part thereof and all appurtenances thereto.

6.4 Services and Utilities, Landlord’s Obligation: During the Lease Term,
Landlord agrees to furnish at the following times the following services:

A. At all times, so long as it is available from the appropriate utility
company, water in the Common Area restrooms within the Building sufficient for
lavatory purposes and at designated locations within the Common Areas to be
determined by Landlord sufficient for drinking purposes;

B. At all times, so long as it is available from the appropriate utility
company, electric current to the Premises sufficient to provide standard office
lighting and to operate the usual types of fractional horsepower office business
machines during normal business hours of generally recognized business days;
provided, however, Tenant shall pay for any electric current used in excess of
such amounts as reasonably determined and allocated by Landlord;

C. From 8:00 a.m. to 6:00 p.m. Monday through Friday (excepting generally
recognized holidays), so long as electricity sufficient to operate such
system(s) is available from the appropriate utility company, heating,
ventilating and air conditioning (“HVAC”) service sufficient to heat, ventilate
and/or air condition the Premises as reasonably required; provided, however,
Landlord shall not charge Tenant for any after-hours HVAC usage for the
comfortable use and occupancy of the Premises during said periods of time for
general office use;

D. Daily janitorial service (except on Saturdays, Sundays and generally
recognized holidays); and

E. Tenant acknowledges that Landlord is not responsible for the security of the
Premises, Building, Common Area or Property, or the protection of Tenant’s
property, employees, invitees or contractors.

6.5 Services and Utilities, Tenant’s Obligation: Tenant shall arrange for,
obtain, provide and pay for all other utilities or services (i.e. utilities and
services other than those which Landlord has expressly agreed to provide) which
may be required by Tenant in its use of the Lease Premises, such as telephone,
security protection for the Premises and/or waste disposal services in excess of
normal janitorial services to be provided by Landlord. If Tenant shall require
water and/or electric current in

 

9



--------------------------------------------------------------------------------

excess of that agreed to be furnished or supplied by Landlord, Tenant shall
first procure the written consent of Landlord and shall make satisfactory
arrangements with Landlord for the supply of same and for the payment by Tenant
of all costs for such excess usage in accordance with Section 6.6 of this Lease.
Landlord makes no representation as to the availability of sufficient utility
supply and connection, including without limitation, the number of telephone
lines, for Tenant’s use at the Premises and Tenant assumes the entire risk as to
such supply and availability.

6.6 Excess Usage by Tenant: If Landlord determines that Tenant is using water or
electric service in excess of the amount agreed to be provided by Landlord
pursuant to Section 6.4 of this Lease, then Landlord at its election may
(a) periodically charge Tenant, as Additional Rent, a sum equal to Landlord’s
estimate of the cost of Tenant’s excess usage of such utility service, or
(b) install (or require Tenant to install) at Tenant’s sole cost, a separate
meter to measure the utility service supplied to the Premises and, based upon
periodic readings of such meters, periodically charge Tenant, as Additional
Rent, a sum equal to Landlord’s estimate of the cost of such excess usage. In
the event Landlord shall install such a separate meter, Tenant shall pay to
Landlord upon demand, (said demand may be prior to and a condition of the
performance of such work) the costs incurred by Landlord in purchasing,
installing and subsequently maintaining such meters. The cost of Tenant’s excess
usage shall include any costs to Landlord in keeping account of such usage and
all governmental fees, public charges or the like attributable to or based upon
such usage (e.g. sewer use fees which are based upon water usage) to the extent
of such excess usage. Tenant agrees to pay to Landlord, within ten (10) days of
billing therefore, the costs for all such excess water and/or electric current
used, as so reasonably estimated by Landlord.

6.7 Provider of Services: There may be a provider of telecommunications,
satellite, wireless technology, or other similar service in the Building which
offers services to tenants of the Building. Landlord makes no warranty,
representation, endorsement, or claim regarding said provider, or regarding said
services provided by said provider. Tenant’s use of said provider is at the sole
discretion of Tenant and is not based upon any guarantee, assurance,
endorsement, warranty or representation of Landlord. Tenant hereby agrees to
hold harmless, waive, and release Landlord against any expense, claim, damage,
loss, or liability, including but not limited to attorney fees and costs in
defense of any action which shall be or may be caused by or arise out of
anything done or omitted to be done by such provider of services, and/or
regarding said services provided by said provider.

6.8 Energy and Resource Consumption: Landlord may voluntarily cooperate with the
efforts of all governmental agencies or utility suppliers in reducing energy or
other resource consumption within the Property. Tenant shall not be entitled to
terminate this Lease or to any reduction in or abatement of rent by reason of
such compliance or cooperation. Tenant agrees at all times to cooperate fully
with Landlord and to abide by all reasonable rules established by Landlord
(a) in order to maximize the efficient operation of the electrical, HVAC systems
and all other energy or other resource consumption systems within the Property
and/or (b) in order to comply with the requirements and recommendations of
utility suppliers and governmental agencies regulating the consumption of energy
and/or other resources.

6.9 No Rent Reduction or Abatement: Tenant agrees that Landlord shall not be
liable for damages, by abatement of Rent or otherwise, for failure to furnish or
delay in furnishing any service (including telephone and telecommunication
services) or for diminution in the quantity or quantity of any service. Tenant
shall not be entitled to terminate this Lease nor be entitled to any reduction
in or abatement of Rent by reason of (a) Landlord’s failure to perform any
maintenance or repairs to the Property, or (b) any failure, interruption,
rationing or other curtailment in the supply of water, electric current, gas or
other utility service to the Premises, the Building or the Property from
whatever cause, or (c) the unauthorized intrusion or entry into the Premises by
third parties (other than Landlord). Any of the foregoing shall not be
considered to constitute an eviction or a disturbance of Tenant’s use and
possession of the Premises or relieve Tenant from paying Rent or performing any
of its obligations under this Lease. Landlord shall not be liable under any
circumstances for a loss of or injury to property or for injury to or
interference with Tenant’s business, including loss of profits through, in
connection with, or incidental to a failure to furnish or interruption in any
utilities or services. Regardless of the forgoing, if the Premises should become
unusable for Tenant’s permitted use for a period of five (5) consecutive days as
a consequence of a cessation of utilities to the Premises due to Landlord’s
active negligence or intentional misconduct, then Tenant shall be entitled to an
equitable abatement of rent to the extent of the interference with Tenant’s
permitted use of the Premises for the period of such utility interruption that
continually occurs in excess of such five (5) day period.

 

10



--------------------------------------------------------------------------------

6.10 Tenant’s Obligation to Reimburse: As additional rent, Tenant shall pay
Tenant’s Allocated Share of all increases in “Common Operating Expenses” (as
defined below) over the Base Year, as set forth in Section 3.2 above. Payment
shall be made by whichever of the following methods is from time to time
designated by Landlord, and Landlord may change the method of payment at any
time. Tenant shall pay such share of the increase in actual Common Operating
Expenses incurred or paid by Landlord but not theretofore billed to Tenant
within thirty (30) days after receipt of a written bill therefor from Landlord,
on such periodic basis as Landlord shall designate, but in no event more
frequently than monthly. Alternatively Landlord shall deliver to Tenant
Landlord’s reasonable estimate of the increase in Common Operating Expenses it
anticipates will be paid or incurred for the calendar year in question. Tenant
shall pay such share of the estimated increase in Common Operating Expenses in
advance in equal monthly installments due with the installment of Base Monthly
Rent and as soon as reasonable practicable after the end of such calendar year,
Landlord shall furnish to Tenant a statement in reasonable detail of the actual
Common Operating Expenses paid or incurred by Landlord in accordance with this
Article during the just ending calendar year and the amount paid in the Base
Year, and thereupon there shall be an adjustment between Landlord and Tenant,
with payment to or a rent credit by Landlord, as the case may require, within
thirty (30) days after delivery by Landlord to Tenant of said statement, to the
end that Landlord shall receive the entire amount of Tenant’s share of the
increase in Common Operating Expenses for such calendar year over the Base Year.
Tenant shall have the right, exercisable upon reasonable prior notice to
Landlord in writing, to inspect Landlord’s books and records relating to Common
Operating Expenses at Landlord’s or Landlord’s property manager’s office for the
purpose of verifying the charges contained in such statement; provided, however,
Tenant may not inspect Landlord’s books and records relating to Common Operating
Expenses that are more than three (3) years old. Tenant may not withhold payment
pending completion of such inspection. If less than 95% of the total rentable
area of the Building is occupied during the Base Year and/or any calendar year
during the term of this Lease, then Common Operating Expenses shall be adjusted
to equal Landlord’s reasonable estimate of Common Operating Expenses had such
percentage of the total rentable area of the Building been occupied.
Controllable Common Operating Expenses shall not increase by more than four
percent (4%) per year over the Lease Term in any year. “Controllable Common
Operating Expenses” shall be all Common Operating Expenses except for Real
Property Taxes, Landlord’s insurance premiums, insurance deductibles, and
utility expenses.

A. Within three (3) years after Tenant’s receipt of Landlord’s expense
reconciliation statement and after delivery to Landlord of at least thirty
(30) days prior written notice, Tenant, at its sole cost and expense through any
certified public accountant designated by it (who is not compensated on a
contingency fee basis), shall have the right to examine and/or audit the books
and records evidencing such costs and expenses for the previous three
(3) calendar years, during Landlord’s reasonable business hours and at
Landlord’s office but not more frequently than once for such three year period
(or any portion thereof). The results of any such audit (and any negotiations
between the parties related thereto) shall be maintained strictly confidential
by Tenant and its accounting firm and shall not be disclosed, published or
otherwise disseminated to any other party other than to Landlord and its
authorized agents. Landlord and Tenant each shall use their best efforts to
cooperate in such negotiations and to promptly resolve any discrepancies between
Landlord and Tenant in the accounting of such costs and expenses. If through
such audit it is determined that there is a discrepancy of more than two percent
(2%) in the total of actual Common Operating Expenses, then Landlord shall
reimburse Tenant for the reasonable accounting costs incurred by Tenant in
performing such audit, not to exceed $5,000.00. However, if through such audit
it is determined that there is a discrepancy of two percent (2%) or less, then
Tenant shall reimburse Landlord for the reasonable expenses incurred by Landlord
(both in house personnel and third parties) in connection with such audit, such
costs not to exceed $5,000.00.

6.11 Common Operating Expenses Defined: The term “Common Operating Expenses”
shall mean each and every expense incurred by Landlord to operate, maintain,
repair, replace, and manage any portion of the Property, including, but not
limited to, the following:

A. All costs and expenses paid or incurred by Landlord for the following:
(i) maintenance of the liability, fire, property damage and other insurance
relating to the Property carried by

 

11



--------------------------------------------------------------------------------

Landlord (including the payment of reasonable “deductibles” and the pre-payment
of premiums for coverage of up to one year); (ii) maintaining, repairing,
operating, and replacing, when necessary, roofs, HVAC equipment, utility
facilities, elevators, and other building service equipment (provided that any
replacement costs shall be amortized, and the sum that shall be passed through
as an Common Operating Expense shall be equal to the sum of the (a) quotient
obtained by dividing the cost of the replacement by Landlord’s reasonable
estimate of the number of months of useful life of such replacement plus (b) an
amount equal to the cost of the replacement times 1/12 of the lesser of 10% or
the maximum annual interest rate permitted by law); (iii) complying with all
applicable Laws and Private Restrictions including payment of charges assessed
pursuant to any Private Restrictions; (iv) operating, maintaining, repairing,
cleaning, painting, restriping, and resurfacing the Common Area; and
(v) replacement or installation of lighting fixtures, irrigation systems and all
landscaping in the Common Area;

B. That portion of all compensation (including benefits and premiums for
worker’s compensation and other insurance) paid to, or for the benefit of,
employees of Landlord involved in the performance of the work described by
sub-paragraphs A and B above that is fairly allocable to the Property;

C. Property management fees actually incurred with respect to a third party
property manager, or if Landlord manages the Property itself, an amount equal to
the greater of ten percent (10%) of Common Operating Expenses or six percent
(6%) of the gross rental income of the Property; provided, however, if after the
Base Year Landlord transitions from using a third party property manager to
managing the Property itself, and the property management fees paid to Landlord
exceed the property management fees that Landlord was paying to Landlord’s third
party property manager, then, on a one-time basis, Landlord shall adjust the
property management fees incurred in the Base Year to equal the new and higher
property management fees paid to Landlord;

D. Nothing set forth herein shall impose upon Landlord an obligation to so
repair, maintain and/or replace any items unless such obligation is otherwise
expressly set forth elsewhere in this Lease.

6.12 Control of Common Area: Landlord shall at all times have exclusive control
of the Common Area, if any. Landlord shall have the right, without the same
constituting an actual or constructive eviction and without entitling Tenant to
any abatement of rent, to : (a) close any part of the Common Area to prevent a
dedication thereof or the accrual of any prescriptive rights therein;
(b) temporarily close the Common Area to perform maintenance, (c) designate
other property outside the boundaries of the Property to become part of the
Property; (d) construct parking structures on any part of the Common Area;
(e) change the shape, size or location of the Common Area; (f) eliminate or add
any buildings or improvements; (g) make changes to the Common Area including,
without limitation, changes in the location of driveways, entrances,
passageways, doors and doorways, elevators, stairs, restrooms, exits, parking
spaces, parking areas, sidewalks or the direction of the flow of traffic and/or
(h) change the name or address of the Building. Landlord reserves the right to
use the air space above the Common Area for the construction of improvements or
for any other purpose. Notwithstanding anything to the contrary contained in the
foregoing, Landlord shall give Tenant reasonable prior notice of any of the
foregoing and Landlord shall not make any changes to the Common Area that
materially adversely affects Tenant’s benefits under this Lease.

A. Joint Use Facilities. Tenant acknowledges and agrees that the Building’s
conference room, the Building’s lobby, and the Building’s kitchen, are part of
the Common Area of the Property and are for the use and enjoyment of all tenants
at the Property. The use of the conference room is on a first come first serve
basis, and reservations may currently be made through the Building’s front desk
(it being acknowledged and agreed that Landlord shall have the right to
determine in its reasonable discretion, from time to time, how reservations for
the conference room may be made). In addition, Landlord shall have the right to
adopt reasonable rules and regulations regarding the use and reservation of the
conference room at any time.

6.13 Tenant’s Negligence: Tenant shall pay for all damage to the Property caused
by the negligent act or omission of Tenant, its agents, employees, contractors,
or invitees or by the failure of Tenant to comply with the terms of this Lease,
except as otherwise provided by paragraph 9.4. Tenant shall make payment
therefor on demand by Landlord.

 

12



--------------------------------------------------------------------------------

ARTICLE 7

WASTE DISPOSAL

7.1 Waste Disposal: Tenant shall store its waste either inside the Leased
Premises or in containers with lids that are kept closed (e.g. “dumpsters”)
located within outside trash enclosures that are (a) fully fenced and screened
in compliance with all Private Restrictions, (b) designed for such purpose to be
used either exclusively by Tenant or in common with others as designated by
Landlord, and (c) first approved by Landlord (in Landlord’s sole discretion).
All entrances to such outside trash enclosures shall be kept closed, and waste
shall be stored in containers in such manner so that the container lids are kept
closed and such waste is not visible from the exterior of such outside
enclosures. Except for normal janitorial trash removal, as set forth above,
Tenant shall cause all of its waste to be regularly removed from the Property.
Tenant shall keep all fire corridors and mechanical equipment rooms in the
Leased Premises free and clear of all obstructions at all times.

ARTICLE 8

REAL PROPERTY TAXES

8.1 Real Property Taxes Defined: The term “Real Property Taxes” as used herein
shall mean (a) all taxes, assessments, levies, and other charges of any kind or
nature whatsoever, general and special, foreseen and unforeseen (including all
installments of principal and interest required to pay for any general or
special assessments for public improvements, services, or benefits and any
increases resulting from reassessments, new construction, or change in
valuation), now or hereafter imposed by any governmental or quasi-governmental
authority or special district having the direct or indirect power to tax or levy
assessments, which are levied or assessed against or with respect to (i) the
value, occupancy or use of the Property (as now constructed or as may at any
time hereinafter be constructed, altered or otherwise changed), (ii) the
fixtures, equipment, and other real or personal property of Landlord that are an
integral part of the Property, (iii) the gross receipts, income, and rentals
from the Property, or (iv) the use of energy within the Property; (b) all
charges, levies or fees imposed by reason of environmental regulation or other
governmental control of the Property; (c) any excise, transaction, sales,
privilege or other tax now or hereafter imposed upon Landlord as a result of any
leases for any portion of the Property; (d) all costs and fees (including
attorneys’ fees) reasonably incurred by Landlord in contesting any Real Property
Tax and in negotiating with public authorities as to any Real Property Tax; and
(e) all assessments charged by any property owners’ associations established
with respect to the Leased Premises or otherwise levied against the Leased
Premises pursuant to the Private Restrictions. If at any time during the Lease
Term the taxation or assessment of the Property shall be altered so that in lieu
of or in addition to any Real Property Tax described above there shall be
levied, assessed or imposed (whether by reason of a change in the method of
taxation or assessment, creation of a new tax or charge, or any other cause) an
alternate, substitute, or additional tax or charge (a) on the value, use or
occupancy of the Property, (b) on or measured by the gross receipts, income, or
rentals from the Property, or on Landlord’s business of leasing the Property, or
(c) computed in any manner with respect to the operation of the Property, then
any such tax or charge, however designated, shall be included within the meaning
of the term “Real Property Taxes” for purposes of this Lease. If any Real
Property Tax is based upon property or rents unrelated to the Property, then
only that part of such Real Property Tax that is fairly allocable to the
Property shall be included within the meaning of the term “Real Property Taxes.”
Notwithstanding the foregoing, the term “Real Property Taxes” shall not include
estate, inheritance, transfer, gift or franchise taxes of Landlord or the
federal or state income tax imposed on Landlord’s income from all sources.

8.2 Tenant’s Obligation to Reimburse: As additional rent, Tenant shall pay
Tenant’s Allocated Share of the increase all Real Property Taxes assessed
against the Property which become due during the Lease Term over and above the
Base Year. Tenant shall pay its share of the Real Property Taxes increases
(a) within twenty (20) days after being billed for the same by Landlord, or
(b) no later than ten (10) days before such Real Property Taxes become
delinquent, whichever last occurs. Alternatively Landlord shall deliver to
Tenant Landlord’s reasonable estimate of the increase in taxes it anticipates
will be paid or incurred for the calendar year in question. Tenant shall pay
such share of the estimated increase in taxes in advance in equal monthly
installments due with the installment of Base

 

13



--------------------------------------------------------------------------------

Monthly Rent and within a reasonable time after the end of such calendar year,
Landlord shall furnish to Tenant a statement in reasonable detail of the actual
taxes paid or incurred by Landlord in accordance with this Article during the
just ending calendar year, and the amount paid for the Base Year, and thereupon
there shall be an adjustment between Landlord and Tenant, with payment to or a
rent credit by Landlord, as the case may require, within twenty (20) days after
delivery by Landlord to Tenant of said statement, to the end that Landlord shall
receive the entire amount of the increase of all taxes for such calendar year.
If requested by Tenant in writing within thirty (30) days of receipt of a bill
for Tenant’s Allocated Share of the increase in Real Property Taxes, Landlord
shall furnish Tenant with such evidence as is reasonably available to Landlord
with respect to the amount of any increase in Real Property Tax which is part of
such bill. Landlord acknowledges and agrees that Real Property Taxes for the
Base Year will be grossed up to reflect a full assessment of Real Property Taxes
for the Base Year. Tenant may not withhold payment of such bill pending receipt
and/or review of such evidence. If any Lender requires Landlord to impound Real
Property Taxes on a periodic Basis during the Lease Term, then Tenant, on notice
from Landlord indicating this requirement, shall pay a sum of money toward its
liability under this Article to Landlord on the same period basis in accordance
with the Lender’s requirements. Landlord shall impound the Real Property Tax
payments received from Tenant in accordance with the requirements of the Lender.
If any assessments are levied against the Property, Landlord may elect to either
pay the assessment in full or allow the assessment to go to bond. If Landlord
pays the assessment in full, Tenant shall pay to Landlord each time payment of
Real Property Taxes is made a sum equal to that which would have been payable
(as both principal and interest) had Landlord allowed the assessment to go to
bond.

8.3 Taxes on Tenant’s Property: Tenant shall pay before delinquency any and all
taxes, assessments, license fees, and public charges levied, assessed, or
imposed against Tenant, Tenant’s estate in this Lease, the property of Tenant
situated upon the Property, or Leasehold Improvements, which become due during
the Lease Term.

ARTICLE 9

INSURANCE

9.1 Tenant’s Insurance: Tenant shall maintain in full force and effect during
the Lease Term the following insurance:

A. Tenant shall maintain a policy or policies of commercial general liability
insurance, including property damage, against liability for personal injury,
bodily injury, death, and damage to property occurring in or about, or resulting
from an occurrence in or about, the Leased Premises with combined single limit
coverage of not less than the amount of Tenant’s Minimum Liability Insurance
coverage set forth in Article 1. Such commercial general liability insurance
shall contain a “contractual liability” endorsement insuring Tenant’s
performance of Tenant’s obligation to indemnify Landlord as set forth in Article
10. If Landlord’s Lender or Landlord’s insurance advisor or counsel reasonably
determines at any time that the amount of such coverage is not adequate, Tenant
shall increase such coverage to such amount as Landlord’s Lender, insurance
advisor or counsel reasonably deems adequate, not to exceed the level of
coverage then commonly carried by comparable businesses similarly situated.

B. Tenant shall maintain a policy or policies of fire and property damage
insurance in “Special Risk” form with a sprinkler leakage endorsement (if the
Building contains fire sprinklers) insuring the personal property, inventory,
Trade Fixtures, and Leasehold Improvements within the Leased Premises for the
full replacement cost thereof. The proceeds from any of such policies shall be
used for the repair or replacement of such items so insured.

C. If Tenant undertakes or authorizes any construction, alteration, improvements
or the like in the Leased Premises, then Tenant shall maintain contingent
liability and broad form builder’s risk insurance with coverage in an amount
satisfactory to Landlord.

D. Tenant shall maintain a policy or policies of workers compensation insurance
and any other employee benefit insurance sufficient to comply with all workers
compensation Laws.

E. Landlord and Landlord’s Lender, if any, shall be named as additional insureds
on the policies of insurance described in this Article. Landlord, as an
additional insured, shall be entitled

 

14



--------------------------------------------------------------------------------

to coverage commensurate with the Tenant’s indemnification obligations as set
forth in Section 10.2. All insurance required by this Article (i) shall be
primary insurance which provides that the insurer shall be liable for the full
amount of the loss up to and including the total amount of liability set forth
in the declarations without the right of contribution from any other insurance
coverage of Landlord, (ii) shall be in a form satisfactory to Landlord,
(iii) shall be carried with companies reasonably acceptable to Landlord,
(iv) shall contain a “cross liability” provision providing in substance that
Landlord, although named as an insured, shall nevertheless be entitled to
recover under the policy for any loss suffered by Landlord by reason of the
negligence of Tenant, and (v) shall not have a “deductible” in excess of Ten
Thousand Dollars ($10,000.00) per occurrence. Tenant shall provide that such
policies shall not be subject to cancellation or change except after at least
fifteen (15) days prior written notice to Landlord. Copies of such policy or
policies, or duly executed certificates for them, together with satisfactory
evidence of the payment of the premium therefor, shall be deposited with
Landlord prior to the time Tenant enters into possession of the Leased Premises
and upon renewal of such policies, but not less than three (3) days prior to the
expiration of the term of such coverage.

9.2 Landlord’s Insurance: During the Lease Term, Landlord shall have the
following obligations and options regarding insurance:

A. Landlord shall maintain a policy or policies of fire and property damage
insurance in so-called “fire and extended coverage” form insuring Landlord (and
such others as Landlord may designate) against loss of rents and from physical
damage to the Leased Premises with coverage limits as Landlord may elect up to
not less than 80% of the full replacement cost. Landlord may so insure the
Leased Premises separately, or may insure the Leased Premises with other
buildings and improvements which Landlord elects to insure together under the
same policy or policies. The foregoing notwithstanding, such fire and property
damage insurance, at Landlord’s election, (i) may be written in so-called
“all-risk” form to include such perils as are commonly covered by such form of
coverage, (ii) may provide coverage for physical damage to the improvements so
insured up to the then full replacement cost thereof, (iii) may be endorsed to
cover loss caused by such additional perils against which Landlord may elect to
insure, including earthquake and/or flood, (iv) may provide coverage for loss of
rents for a period of up to twelve (12) months, and (v) may contain
“deductibles” of One Thousand Dollars ($1,000.00) per occurrence or such greater
amount as selected by Landlord. Landlord is not obligated to cause such
insurance to cover any Trade Fixtures, Leasehold Improvements, or any inventory
or other personal property of Tenant. If Landlord increases the level of
coverage during the Lease Term, the cost of such insurance shall be adjusted for
the Base Year so that Tenant is only liable for any increases in costs over Base
Year for the same coverages.

B. Landlord shall maintain a policy or policies of commercial general liability
insurance insuring Landlord (and such others as are designated by Landlord)
against liability for personal injury, bodily injury, death, and damage to
property occurring or resulting from an occurrence in, on or about the Common
Areas of the Property, with combined single limit coverage as Landlord may, in
good faith, from time to time determine is consistent with the level of coverage
then commonly carried by comparable businesses similarly situated.

9.3 Tenant’s Obligation to Reimburse: The cost of the insurance which Landlord
is either obligated or elects to carry pursuant to this Article 9 and any
deductible amount paid by Landlord and excluded from the coverage of such
insurance shall be a common area expense pursuant to Article 6. If Landlord’s
insurance rates are increased at any time during the Lease Term as a result of
the nature of Tenant’s use of the Leased Premises and Landlord does not elect to
terminate the Lease, Tenant shall reimburse Landlord for the full amount of such
increase immediately upon receipt of a bill from Landlord therefor. If less than
95% of the total rentable area of the Property is occupied during the Base Year
or any calendar year during the term of this Lease, then Landlord’s insurance
costs under this Article 9 shall be adjusted to equal Landlord’s reasonable
estimate of Landlord’s insurance costs had 95% of the total rentable area of the
Property been occupied.

9.4 Release and Waiver of Subrogation: The parties hereto release each other,
and their respective agents and employees, from any liability for injury to any
person or damage to property that is caused by or results from any risk insured
against under any valid and collectible insurance policy required to be carried
by either of the parties, hereunder, which contains a waiver of subrogation by
the

 

15



--------------------------------------------------------------------------------

insurer and is in force at the time of such injury or damage; provided, however,
that any such person or entity shall not be released from such liability to the
extent any damages resulting from such injury or damage are not covered by the
recovery obtained by the insured. This release shall be in effect only so long
as the applicable insurance policy contains a clause to the effect that this
release shall not affect the right of the insured to recover under such policy.
Each party shall use its reasonable efforts, at reasonable cost, to cause each
insurance policy required to be obtained by it, hereunder, to provide that the
insurer waives all right of recovery by way of subrogation against the other
party and its agents and employees in connection with any injury or damage
covered by such policy.

ARTICLE 10

LIMITATION ON LANDLORD’S LIABILITY AND INDEMNITY

10.1 Limitation on Landlord’s Liability: Landlord shall not be liable to Tenant
nor shall Tenant be entitled to any abatement of rent, for any injury to Tenant,
its agents, employees, contractors, or invitees, damage to Tenant’s property, or
loss to Tenant’s business resulting from any cause, provided, however, that
Landlord shall not be released from liability for loss or damage caused solely
by its willful misconduct or gross negligence. Except as set forth above,
Tenant’s sole remedy is to rely upon insurance it is either required to maintain
hereunder or may obtain to adequately cover such potential losses.

10.2 Indemnification of Landlord: Tenant shall hold harmless, indemnify and
defend Landlord and its employees and agents, with competent counsel reasonably
satisfactory to Landlord, from all liability, penalties, losses, damages, costs,
expenses, causes of action, claims and/or judgments arising by reason of any
death, bodily injury, personal injury or property damage (a) resulting from any
cause or causes whatsoever (other than the willful misconduct or sole negligence
of Landlord) occurring in or about or resulting from an occurrence in or about
the Leased Premises during the Lease Term or while Tenant is occupying the
Leased Premises, or (b) resulting from the breach of this Agreement, or the
negligence or willful misconduct of Tenant, its agents, employees and
contractors, wherever the same may occur. The provisions of this paragraph shall
survive the expiration or sooner termination of this Lease with respect to any
claims or liability occurring prior to such expiration or sooner termination and
the date Tenant vacates possession of the Leased Premises.

10.3 Indemnification of Tenant: Landlord shall hold harmless, indemnify and
defend Tenant and its employees and agents, with competent counsel reasonably
satisfactory to Tenant, from all liability, penalties, losses, damages, costs,
expenses, causes of action, claims and/or judgments arising by reason of any
death, bodily injury, personal injury or property damage resulting from the
breach of this Agreement by Landlord, or the gross negligence or willful
misconduct of Landlord, its agents, employees and contractors, wherever the same
may occur. The provisions of this paragraph shall survive the expiration or
sooner termination of this Lease with respect to any claims or liability
occurring prior to such expiration or sooner termination.

ARTICLE 11

DAMAGE TO LEASED PREMISES

11.1 Landlord’s Duty to Restore: Except as set forth above, if the Leased
Premises are damaged by any peril after the Commencement Date of this Lease,
Landlord shall restore the Leased Premises unless the Lease is terminated by
either Landlord or Tenant pursuant to this Article. All insurance proceeds
available from fire and property damage insurance carried by Landlord pursuant
to Article 9 shall be paid to and become the property of Landlord. If this Lease
is terminated pursuant to this Article then all insurance proceeds available
from insurance carried by Tenant which covers loss to property that is
Landlord’s property or would become Landlord’s property on the termination of
this Lease shall be paid to and become the property of Landlord. If this Lease
is not so terminated, then upon receipt of the insurance proceeds (if the loss
is covered by insurance) and the issuance of all necessary governmental permits,
Landlord shall commence and diligently prosecute to completion the restoration
of the Leased Premises, to the extent then allowed by Law, to substantially the
same condition in which the Leased Premises were immediately prior to such
damage. Landlord’s obligation to restore shall be limited to the Leased Premises
as they existed as of the Commencement Date, excluding any Leasehold
Improvements, Trade Fixtures, and/or personal property constructed or installed
by Tenant in the Leased Premises. Tenant shall forthwith replace or fully repair
all Leasehold Improvements and Trade Fixtures installed by Tenant and existing
at the time of such damage or destruction.

 

16



--------------------------------------------------------------------------------

11.2 Landlord’s Right to Terminate: Landlord shall have the option to terminate
this Lease in the event any of the following occurs, which option may be
exercised only by delivery to Tenant of a written notice of election to
terminate, not later than thirty (30) days after receipt of a written notice
from Tenant, following such damage, requesting Landlord’s election:

A. The Leased Premises or Building is damaged by any peril either (i) covered by
the type of insurance Landlord is required to carry pursuant to Article 9 or
(ii) covered by valid and collectible insurance actually carried by Landlord and
in force at the time of such damage or destruction, to such an extent that more
than Twenty Five (25) percent of the Building or Leased Premises is materially
damaged or destroyed.

B. The Leased Premises or the Building is damaged by any peril both (i) not
fully covered by the type of insurance Landlord is required to carry pursuant to
Article 9 and (ii) not fully covered by valid and collectible insurance actually
carried by Landlord and in force at the time of such damage or destruction,
unless Tenant elects to pay to Landlord the uninsured amount necessary to fully
restore the Leased Premises or Building, in which case the Lease shall not
terminate. Such election by Tenant must be made, in writing, within ten
(10) days of notice from Landlord that some or all of the damage is uninsured
and Tenant must deposit with Landlord the full amount of the estimated uninsured
damage within ten (10) days of receipt of Landlord’s estimate(s), and following
completion Tenant shall immediately pay the deficiency or shall be credited the
overpayment, as appropriate, based upon the actual restoration costs and
payments made by Tenant.

C. The Leased Premises are damaged by any peril during the last six (6) months
of the Lease Term to such an extent that the reasonable time to restore the
Leased Premises exceeds Sixty (60) days provided, however, that Landlord may not
terminate this Lease pursuant to this subparagraph if Tenant, at the time of
such damage, has an express written option to further extend the term of this
Lease for a period of at least two (2) years and Tenant exercises such option to
so further extend the Lease Term within ten (10) days following the date of such
damage, or

D. The Building is damaged by any peril and, because of the Laws then in force,
(i) may not be restored at reasonable cost to substantially the same condition
in which it was prior to such damage, (ii) may not be used for the same use
being made thereof before such damage whether or not restored as required by
this Article, or (iii) such damage is not fully covered by insurance then in
effect or required to be maintained by Landlord as set forth herein.

11.3 Tenant’s Right to Terminate: If the Leased Premises are damaged by any
peril and Landlord does not elect to terminate this Lease or is not entitled to
terminate this Lease pursuant to this Article, then as soon as reasonably
practicable, Landlord shall furnish Tenant with the written opinion of
Landlord’s architect or construction consultant as to when the restoration work
required of Landlord may be completed. Should the Leased Premises be reasonably
unsuitable for Tenant’s continued use of the same as a result of such damage,
Tenant shall have the option to terminate this Lease in the event any of the
following occurs, which option may be exercised only by delivery to Landlord of
a written notice of election to terminate within ten (10) days after Tenant
receives from Landlord the estimate of the time needed to complete such
restoration:

A. The Leased Premises are damaged by any peril and, in the reasonable opinion
of Landlord’s architect or construction consultant, the restoration of the
Leased Premises cannot be substantially completed within One Hundred Eighty
(180) days after the date of such damage, or

B. The Leased Premises are damaged by any peril within the last twelve
(12) months of the Lease Term (and an option to extend, if any, has not been
exercised), and, in the reasonable opinion of Landlord’s architect or
construction consultant, the restoration of the Leased Premises cannot be
substantially completed within Sixty (60) days after the date of such damage.

 

17



--------------------------------------------------------------------------------

11.4 Abatement of Rent: In the event of damage to the Leased Premises which does
not result in the termination of this Lease, the Base Monthly Rent shall be
temporarily abated during the period of restoration based upon the ratio of the
square footage of the Leased Premises in proportion to the square footage of the
portion of the Leased Premises damaged or destroyed and not actually occupied by
Tenant. Tenant shall not be entitled to any compensation from Landlord for loss
of Tenant’s property or loss to Tenant’s business caused by such damage or
restoration.

11.5 Waiver of Statutory Rights: Tenant hereby waives any statutory right to
terminate this Lease or to have a reduction of rent in the event of casualty
loss or destruction, the rights of Tenant in such instance shall be determined
by this Article 11.

ARTICLE 12

CONDEMNATION

12.1 Taking of Leased Premises: If all or any part of the Leased Premises or
more than twenty-five percent (25%) of the Common Area is taken by means of
(a) any taking by the exercise of the power of eminent domain, whether by legal
proceedings or otherwise, (b) a voluntary sale or transfer by Landlord to any
condemnor under threat of condemnation or while legal proceedings for
condemnation are pending, or (c) any taking by inverse condemnation (a
“Condemnation”), then Landlord shall have the option to terminate this Lease. If
all or any part of the Leased Premises or Common Area are taken by Condemnation
and the Leased Premises or Common Area cannot be reconstructed within one
hundred and eighty (180) days and thereby made reasonably suitable for Tenant’s
continued occupancy for the Permitted Use, then Tenant shall have the option to
terminate this Lease. Any such option to terminate by either Landlord or Tenant
must be exercised within a reasonable period of time, not to exceed 20 days
after notice of the taking, to be effective as of the date that possession of
the Leased Premises is taken by the condemnor.

12.2 Restoration Following the Taking: If any part of the Leased Premises or any
Common Area is taken by Condemnation and this Lease is not terminated, then
Landlord shall make such repairs and alterations that are reasonably necessary
to make that which is not taken a complete architectural unit, but Landlord
shall not be obligated to (a) spend more than the amount of any condemnation
award recovered by Landlord for such restoration to the Leased Premises, or
(b) deviate significantly from the work originally required to construct the
Leased Premises.

12.3 Abatement of Rent: Except in the case of a temporary taking, if any portion
of the Leased Premises is taken by Condemnation and this Lease is not
terminated, then as of the date possession is taken, the Base Monthly Rent shall
be reduced in the same proportion that the square footage of that part of the
Leased Premises so taken (less any addition thereto by reason of any
reconstruction) bears to the original square footage of the Leased Premises.

12.4 Temporary Taking: If any portion of the Leased Premises is temporarily
taken by Condemnation for a period which does not extend beyond the natural
expiration of the Lease Term, and such taking materially and adversely affects
Tenant’s ability to use the Leased Premises for the Permitted Use, and such
taking is to continue for a period of one hundred eighty (180) days or longer,
then Landlord and Tenant shall each independently have the option to terminate
this Lease, effective on the date possession is taken by the condemnor, so long
as notice is provided of such termination within 20 days of knowledge of such
taking and that such taking is to exceed one hundred eighty (180) days.

12.5 Division of Condemnation Award: Any award made as a result of any
condemnation of the Leased Premises or any Common Area shall belong to and be
paid to Landlord, and Tenant hereby assigns to Landlord all of its right, title
and interest in any such award, provided, however, that Tenant shall be entitled
to receive any Condemnation award that is made directly to Tenant (a) for the
taking of personal property or Trade Fixtures belonging to Tenant or (b) for the
interruption of Tenant’s business or for its moving costs.

12.6 Waiver of Statutory Rights: Tenant hereby waives any statutory right to
terminate this Lease or to have a reduction of rent in the event of any
Condemnation, the rights of Tenant in such instance shall be determined by this
Article 12.

 

18



--------------------------------------------------------------------------------

ARTICLE 13

DEFAULTS AND REMEDIES

13.1 Events of Tenant’s Default: Tenant shall be in default of this Lease,
allowing Landlord to pursue any of the remedies set forth below or any other
remedies afforded by law or equity, if any of the following events occur:

A. Tenant fails to pay any payment obligation (Base Monthly Rent, Additional
Rent and/or any other monetary payments due hereunder) when due;

B. Tenant fails to perform any term, covenant, or condition of this Lease,
except those payment obligations referred to in the immediately preceding
subparagraph, and Tenant fails to cure such default within thirty (30) days
after delivery of written notice from Landlord informing Tenant of such default
or Tenant fails to commence such cure within such 30-day period and thereafter
continuously, with due diligence, prosecute such cure to completion where such
default could not reasonably be cured within said thirty (30) day period. It is
expressly agreed that such 10 day notice of Landlord may be in the form of
notice pursuant to Nevada Revised Statutes §40.2516, or any successor statute,
providing 30 days to cure and if Tenant fails to so cure no further such notice
shall be required of Landlord to commence an unlawful detainer proceeding;

C. Tenant makes an assignment, sublease, or other Transfer in violation of
Article 14;

D. Tenant makes a general assignment of its assets for the benefit of its
creditors;

E. There occurs an attachment of execution on, the appointment of a custodian or
receiver with respect to, or other judicial seizure of (i) substantially all of
Tenant’s assets, (ii) any property of Tenant essential to the conduct of
Tenant’s business in the Leased Premises, or (iii) the leasehold created by this
Lease, and Tenant fails to obtain a return or release of such property within
ninety (90) days thereafter or prior to sale or other disposition, whichever is
earlier; or

F. A court makes or enters any decree or order with respect to Tenant or Tenant
submits to or seeks a decree or order (or a petition or pleading is filed in
connection therewith) which: (i) grants or constitutes (or seeks) an order for
relief, appointment of a trustee, or confirmation of a reorganization plan under
the bankruptcy laws of the United States; (ii) approves as properly filed (or
seeks such approval of) a petition seeking liquidation or reorganization under
said bankruptcy laws or any other debtor’s relief law or statute of the United
States or any state thereof, or (iii) otherwise directs (or seeks) the winding
up or liquidation of Tenant; provided, however that if any such petition, decree
or order is not voluntarily filed or made by Tenant, that Tenant shall not be in
default until such petition, decree or order remains undischarged for a period
of ninety (90) days.

13.2 Landlord’s Remedies: In the event of any default by Tenant, Landlord shall
have the following remedies, in addition to all other rights and remedies
provided by any Law or otherwise provided in this Lease, to which Landlord may
resort cumulatively, or in the alternative: (1) re-enter the Leased Premises in
the manner provided by law, (2) declare this Lease at an end and terminated,
(3) recover from Tenant the Rent due and to become due under the Lease, and for
any actual damages sustained by Landlord, and (4) continue this Lease in effect
and relet the Leased Premises on such terms and conditions as Landlord may deem
reasonably advisable with Tenant remaining liable for the monthly rent and all
other sums payable under this Lease, plus the reasonable cost of obtaining
possession of the Leased Premises and of reletting the Leased Premises,
including broker’s commissions, and of any repairs and alterations necessary to
prepare the Leased Premises for reletting, less the rentals actually received
from such reletting, if any. Landlord shall use reasonable efforts to mitigate
damages and relet the Leased Premises. Any recovery of future rent from Tenant,
will be discounted if and to the extent the same is required by law. Nothing in
this paragraph shall limit Landlord’s right to indemnification from Tenant as
provided in Article 10.

 

19



--------------------------------------------------------------------------------

13.3 Cumulative Remedies of Landlord: No action of Landlord shall be construed
as an election to terminate the Lease or to accept a surrender of the Leased
Premises unless written notice of such intention be given to Tenant. Neither
acceptance of Rent by Landlord, nor acceptance of partial payment of Rent or
other partial performance, with or without knowledge of breach, nor failure of
Landlord to take action on account of any breach hereof or to enforce its rights
hereunder shall be deemed a waiver of any breach, and absent written notice or
consent, the breach shall be a continuing one. The mention in the Lease of any
remedies shall not be deemed to be a waiver by Landlord of any other or further
remedies available at law or in equity or under other provisions of this Lease,
all of which are expressly preserved and shall be available to Landlord
including, without limitation, Landlord’s statutory lien rights.

13.4 Landlord’s Default and Tenant’s Remedies: In the event Landlord fails to
perform any of its obligations under this Lease and fails to cure such default
within thirty (30) days after written notice from Tenant specifying the nature
of such default where such default could reasonably be cured within said thirty
(30) day period, or fails to commence such cure within said thirty (30) day
period and thereafter continuously, with due diligence, prosecutes such cure to
completion where such default could not reasonably be cured within said thirty
(30) day period, then Tenant may proceed in law or in equity to compel Landlord
to perform its obligations. Tenant waives the provisions of any Laws regarding
Tenant’s right to terminate this Lease or to make repairs and deduct the
expenses of such repairs from the rent due under the Lease. Without limiting the
foregoing, Tenant waives any and all rights to assert constructive eviction.
Tenant hereby waives any right of redemption or relief from forfeiture under the
laws of the State of Nevada, or under any other present or future law.

13.4 Waiver: One party’s consent to or approval of any act by the other party
requiring the first party’s consent or approval shall not be deemed to waive or
render unnecessary the first party’s consent to or approval of any subsequent
similar act by the other party. The receipt of acceptance by Landlord of any
rent with or without knowledge of the breach of any provision hereof shall not
be deemed a waiver of any such breach unless such waiver is in writing and
signed by Landlord. No delay or omission in the exercise of any right or remedy
accruing to either party upon any breach by the other party under this Lease
shall impair such right or remedy or be construed as a waiver of any such breach
theretofore or hereafter occurring. The waiver by either party of any breach of
any provision of the Lease shall not be deemed to be a waiver of any subsequent
breach of the same or of any other provisions herein contained.

ARTICLE 14

ASSIGNMENT AND SUBLETTING

14.1 By Tenant: The following provisions shall apply to any assignment,
subletting or other transfer by Tenant or any subtenant or assignee or other
successor in interest of the original Tenant (collectively referred to in this
paragraph as “Tenant”):

A. Tenant shall not do any of the following (collectively referred to herein as
“Transfer”), whether voluntarily, involuntarily, or by operation of law, without
the prior written consent of Landlord, which consent shall not be unreasonably
withheld or delayed: (i) assign or otherwise transfer its interest in this Lease
or in the Leased Premises; (ii) sublet all or any part of the Leased Premises or
allow it to be sublet, occupied, or used by any person or entity other than
Tenant; (iii) transfer any right appurtenant to this Lease or the Leased
Premises; (iv) mortgage or encumber the Lease (or otherwise use the Lease as a
security device) in any manner; or (v) terminate or materially amend or modify
an assignment, sublease or other transfer that has been previously approved by
Landlord. Tenant shall reimburse Landlord for all reasonable costs and
attorney’s fees incurred by Landlord in connection with the processing and/or
documentation of any requested Transfer, whether or not Landlord’s consent is
granted. Any Transfer so approved by Landlord shall not be effective until
Tenant has paid all such costs and attorneys’ fees to Landlord and delivered to
Landlord an executed counterpart of the document evidencing the Transfer which
(i) is in form approved by Landlord, (ii) contains the same terms and conditions
as stated in Tenant’s notice given to Landlord pursuant to subparagraph B,
below, and (iii) contains the agreement of the proposed Transferee to assume all
obligations of Tenant related to the Transfer arising after the effective date
of such Transfer and to remain jointly and severally liable therefor with
Tenant. Any attempted Transfer without Landlord’s consent shall constitute a
default by Tenant and

 

20



--------------------------------------------------------------------------------

shall be voidable at Landlord’s option. Landlord’s consent to any one Transfer
shall not constitute a waiver of the provisions of this paragraph as to any
subsequent transfer nor a consent to any subsequent Transfer. No Transfer, even
with the consent of Landlord, shall relieve Tenant of its personal and primary
obligation to pay the rent and to perform all of the other obligations to be
performed by Tenant hereunder. The acceptance of rent by Landlord from any
person shall not be deemed to be a waiver by Landlord of any provision of this
Lease nor to be a consent to any Transfer. Notwithstanding anything to the
contrary contained herein, Tenant shall be permitted to sublease up to
twenty-five percent (25%) of the Leased Premises, without first obtaining
Landlord prior written consent, and such subletting shall not be considered a
Transfer hereunder, so long as such subleased space is not separately demised.

B. Tenant shall give Landlord at least twenty (20) days prior written notice of
any desired Transfer and of the proposed terms of such Transfer including but
not limited to (i) the name and legal composition of the proposed Transferee;
(ii) an audited financial statement, if available, or an unaudited financial
statement if an audited statement is not available, of the Transferee prepared
in accordance with generally accepted accounting principles for a period ending
not more than one year prior to the proposed effective date of the Transfer;
(iii) the nature of the proposed Transferee’s business to be carried on in the
Leased Premises; (iv) all consideration to be given on account of the Transfer;
(v) a current financial statement of Tenant and (vi) such other information as
may be reasonably requested by Landlord. Tenant’s notice shall not be deemed to
have been served or given until such time as Tenant has provided Landlord with
all information required by this subparagraph. Landlord may not withhold its
consent to a Transfer solely because the proposed Transferee is an existing
tenant in the Building.

C. In the event that Tenant seeks to make any Transfer, Landlord shall have the
right to withhold its consent to such Transfer, as permitted pursuant to this
Article, or to exercise any of the rights set forth in this subparagraph, by
giving Tenant written notice of its election within twenty (20) days after
Tenant’s notice of intent to Transfer has been given to Landlord. Without
otherwise limiting the criteria upon which Landlord may withhold its consent to
any proposed Transfer, if Landlord withholds its consent where the proposed
Transferee’s net worth (according to generally accepted accounting principles)
is less than the net worth of Tenant as of the Commencement Date, such
withholding of consent shall be presumptively reasonable.

D. If Tenant is a corporation, any dissolution, merger, consolidation, or other
reorganization of Tenant, or the sale or transfer in the aggregate over the
Lease Term of a controlling percentage of the capital stock of Tenant, shall be
deemed a voluntary assignment of Tenant’s interest in this Lease, provided,
however, that the foregoing shall not apply to a corporation the capital stock
of which is publicly traded. The phrase “controlling percentage” includes, but
is not limited to, the ownership of and the right to vote stock possessing more
than fifty percent (50%) of the total combined voting power of all classes of
Tenant’s capital stock issued, outstanding and entitled to vote for the election
of directors. If Tenant is a partnership, any withdrawal or substitution
(whether voluntary, involuntary, or by operation of law and whether occurring at
one time or over a period of time) of any partner(s) owning twenty-five percent
(25%) or more (cumulatively) of any interest in the capital or profits of the
partnership, or the dissolution of the partnership, shall be deemed a voluntary
assignment of Tenant’s interest in this Lease.

E. Tenant irrevocably assigns to Landlord, as security for Tenant’s obligations
under this Lease, all rent or other consideration not otherwise payable to
Landlord by reason of any Transfer. Landlord, as assignee of Tenant, or a
receiver for Tenant appointed on Landlord’s application, may collect such rent
or other consideration and apply it toward Tenant’s obligation under this Lease,
provided, however, that until occurrence of any default by Tenant, Tenant shall
have the right to collect such rent or other consideration.

 

21



--------------------------------------------------------------------------------

F. The assignment or subletting by Tenant of all or any portion of this Lease or
the Leased Premises to a corporation or entity which (i) is Tenant’s parent
corporation, (ii) is a wholly-owned subsidiary of Tenant or Tenant’s parent
corporation, (iii) is a corporation which Tenant or Tenant’s parent owns in
excess of twenty-five percent (25%) of the outstanding capital stock, (iv) is
the result of a merger or consolidation with Tenant and/or Tenant’s parent, or
(v) acquires substantially all of Tenant’s assets (all such persons or entities
described in clauses (i), (ii), (iii), (iv and (v) being sometimes herein
referred to as “Affiliates”) shall not be deemed a Transfer under this
Section 14.1 (hence, the aforesaid events shall not be subject to obtaining
Landlord’s prior consent), provided in all instances that:

(1) any such Affiliate was not formed as a subterfuge to avoid the obligations
of this Section;

(2) Tenant gives Landlord prior notice of any such assignment or sublease to an
Affiliate;

(3) any such assignment or sublease shall be subject to all of the terms and
provisions of this Lease, and such assignee or sublessee (i.e. any such
Affiliate), other than in the case of an Affiliate resulting from a merger or
consolidation as described above, shall assume, in a written document reasonably
satisfactory to Landlord and delivered to Landlord upon or prior to the
effective date of such assignment or sublease, all the obligations of Tenant
under this Lease;

(4) the Affiliate shall have a net worth which is at least equal to Tenant’s net
worth as of the date of this Lease;

(5) the parent of the Affiliate (and a entity may not be created as a parent to
limit liability) shall guaranty in writing all obligations of Tenant under this
Lease in form and content reasonably acceptable to Landlord; and

(6) Tenant shall remain fully liable for all obligations to be performed by
Tenant under this Lease.

G. Notwithstanding anything to the contrary in this Section 14.1, Tenant shall
have the right to assign or sublease to, or from, any other tenant in the
Building, provided that all terms and conditions of this Section 14.1 shall
continue to apply to such Transfer, except for Paragraph 14.1(C) (i.e., in no
event may Landlord withhold its consent to such a Transfer).

14.2 By Landlord: Landlord and its successors in interest shall have the right
to transfer their interest in the Leased Premises and the Property at any time
and to any person or entity. In the event of any such transfer, the Landlord
originally named herein (and in the case of any subsequent transfer, the
transferor) from the date of such transfer, (a) shall be automatically relieved,
without any further act by any other person or entity, of all liability for the
performance of the obligations of the Landlord hereunder which may accrue after
the date of such transfer if its transferee agrees to assume and be bound by the
terms of this Lease and to perform all obligations of the Landlord hereunder
from and after the date of such transfer, and (b) shall be relieved of all
liability for the performance of the obligations of the Landlord hereunder which
have accrued before the date of transfer if its transferee agrees to assume and
be bound by the terms of this Lease and to perform all obligations of the
Landlord hereunder without limitation as to when such obligations accrue or have
accrued. As used herein, the term “Landlord” shall mean the Landlord originally
named herein, but following any transfer of its interest in the Leased Premises
and the Property, the term “Landlord” shall thereafter mean the transferee of
such interest.

ARTICLE 15

TERMINATION

15.1 Surrender of the Leased Premises: Immediately prior to the expiration or
upon the earlier termination of this Lease, Tenant shall remove all Tenant’s
Trade Fixtures and other personal property, repair all damage caused by the
installation and removal of such property, and vacate and surrender the Leased
Premises to Landlord immediately upon expiration or the earlier termination in
the same condition as existed at the Commencement Date, reasonable wear and tear
excepted, with (a) all interior walls and painted surfaces cleaned, (b) all
holes in walls and floors repaired, (c) all carpets cleaned, and (d) all floors
cleaned; all to the reasonable satisfaction of Landlord. If Landlord so
requests, Tenant shall prior to the expiration or earlier termination of this
Lease or within ten (10) days of Landlord’s request, whichever is later:
(a) remove any Leasehold Improvements designated by Landlord, (b) repair all
damage caused by such removal and (c) restore the Leased Premises to the
condition existing prior to the time such removed Leasehold Improvements were
initially installed. In the alternative

 

22



--------------------------------------------------------------------------------

Landlord may elect that Tenant pay to Landlord the amount to so restore the
Leased Premises to the condition required by Landlord hereunder. If the Leased
Premises are not so surrendered at the expiration or earlier termination of this
Lease, Tenant shall be liable to Landlord for all costs reasonably incurred by
Landlord in returning the Leased Premises to the required condition, plus
interest on all costs incurred at the Agreed Interest Rate. Tenant shall
indemnify Landlord against loss or liability resulting from delay by Tenant in
so surrendering the Leased Premises, including, without limitation, any claims
made by any succeeding tenant or losses to Landlord due to lost opportunities to
lease to succeeding tenants. Any furniture, Trade Fixtures, equipment, and other
personal property of Tenant or any other person left on the Leased Premises
after Tenant has abandoned, vacated, or surrendered the Leased Premises shall be
deemed to be abandoned and Landlord may dispose of such property as it deems
expedient, at Tenant’s expense. Notwithstanding the foregoing and/or anything to
the contrary contained in this Lease, Landlord acknowledges and agrees that
Tenant shall not be required to remove any of the initial Tenant Improvements
(as such term is defined in Exhibit C attached hereto) at the expiration or
earlier termination of this Lease.

15.2 Holding Over: This Lease shall terminate without further notice at the
expiration of the Lease Term. Any holding over by Tenant after expiration of the
Lease Term without Landlord’s written consent shall not constitute a renewal or
extension of the Lease or give Tenant any rights in or to the Leased Premises.
Any holding over after such expiration with the consent of Landlord shall be
construed to be a tenancy from month to month on the same terms and conditions
herein specified insofar as applicable except that Base Month Rent shall be
increased to an amount equal to one hundred fifty percent (150%) of the Base
Monthly Rent required during the last month of the Lease Term unless otherwise
agreed in writing between Landlord and Tenant.

ARTICLE 16

GENERAL PROVISIONS

16.1 Landlord’s Right to Enter: Landlord and its agents may enter the Leased
Premises at any time for the purpose of attending to an emergency or (upon
forty-eight (48) hours prior notice to Tenant) for the purpose of (a) inspecting
the same, (b) posting notices of nonresponsibility, (c) supplying any service to
be provided by Landlord to Tenant, (d) showing the Leased Premises to
prospective purchasers, mortgagees or tenants, (e) making necessary alterations,
additions or repairs, (f) performing Tenant’s obligations when Tenant has failed
to do so, and/or (g) accessing the Building utility closet, the Building timer
mechanisms, and/or any other Building equipment or controls. For each of the
aforesaid purposes, Landlord may enter the Leased Premises by means of a master
key, and Landlord shall have the right to use any means Landlord may deem
necessary to enter the Leased Premises in an emergency.

16.2 Subordination: The following provisions shall govern the relationship of
this Lease to any underlying lease, mortgage or deed of trust which now or
hereafter affects the Property, and any renewal, modification, consolidation,
replacement, or extension thereof (a “Security Instrument”).

A. Landlord represents that, as of the date of this Lease, there are no existing
Security Instruments.

B. At Landlord’s election, this Lease shall become subject and subordinate to
any Security Instrument created after the Effective Date. Notwithstanding such
subordination, Tenant’s right to quiet possession of the Leased Premises shall
not be disturbed so long as Tenant is not in default and performs all of its
obligations under this Lease, unless this Lease otherwise terminates pursuant to
its terms.

C. Tenant shall execute any document or instrument required by Landlord or any
Lender to make this Lease either prior or subordinate to a Security Instrument,
which may include such other matters as the Lender customarily requires in
connection with such agreements, including provisions that the Lender not be
liable for (i) the return of the Security Deposit unless the Lender receives it
from Landlord, and (ii) any defaults on the part of Landlord occurring prior to
the time the Lender takes possession of the Property in connection with the
enforcement of its Security Instrument. Tenant’s failure to execute any such
document or instrument shall constitute a default by Tenant.

 

23



--------------------------------------------------------------------------------

D. With respect to a Security Instrument entered into by Landlord after the
execution of this Lease, Tenant’s subordination of this Lease shall be subject
to Lessee receiving a “nondisturbance agreement” from the Security Instrument
holder on the Security Instrument holder’s then current commercially reasonable
form providing that Tenant’s possession and this Lease will not be disturbed so
long as Tenant is not in default and attorns to the record owner of the Leased
Premises.

16.3 Tenant’s Attornment: Tenant shall attorn (a) to any purchaser of the Leased
Premises at any foreclosure sale or private sale conducted pursuant to any
security instrument encumbering the Property, (b) to any grantee or transferee
designated in any deed given in lieu of foreclosure, or (c) to the Landlord
under any underlying ground lease should such ground lease be terminated.

16.4 Mortgagee Protection: In the event of any default on the part of Landlord,
Tenant will give notice by certified mail to any Lender whose name has been
provided to Tenant and shall offer such Lender a reasonable opportunity to cure
the default, including time to obtain possession of the Leased Premises by power
of sale or judicial foreclosure or other appropriate legal proceedings, if such
should prove necessary to effect a cure.

16.5 Estoppel Certificates and Financial Statements: Either party agrees,
following any request by the other party, to promptly (and in no event greater
than twenty (20) calendar days) execute and deliver to the requesting party an
estoppel certificate upon which the requesting party and others it designates
may rely (a) certifying that this Lease is unmodified and in full force and
effect, or, if modified, stating the nature of such modification and certifying
that this Lease, as so modified, is in full force and effect, (b) stating the
date to which the rent and other charges are paid in advance, if any,
(c) acknowledging that there are not, to the responding party’s knowledge, any
uncured defaults on the part of the requesting party hereunder, or if there are
uncured defaults on the part of the requesting party, stating the nature of such
uncured defaults and (d) certifying such other information about this Lease as
may be reasonably required by the requesting party. the responding party’s
failure to deliver an estoppel certificate within twenty (20) days after
delivery of the requesting party’s request therefor shall be a conclusive
admission by the responding party that, as of the date of the request for such
statement, (a) this Lease is unmodified except as may be represented by the
requesting party in said request and is in full force and effect, (b) there are
no uncured defaults in the requesting party’s performance, and (c) no rent has
been paid in advance. At any time during the Lease Term, Tenant shall, upon ten
(10) days’ prior written notice from Landlord, provide Tenant’s most recent
financial statement and financial statements covering the twenty-four
(24) months prior to the date of such most recent financial statement to any
existing Lender or to any potential Lender or buyer of the Property; provided,
however, the foregoing shall not apply to any Tenant that is a public company
inasmuch as its financial statements are publicly available. Such statements
shall be prepared in accordance with generally accepted accounting principles
and, if such is the normal practice of Tenant, shall be audited by an
independent certified public accountant.

16.6 Notices: Except as provided in any applicable unlawful detainer statutes,
in which case this notice provision shall not apply, any notice required or
desired to be given regarding this Lease shall be in writing and may be
personally served, or in lieu of personal service, may be given by mail. If
given by mail, such notice shall be deemed to have been given (a) on the third
business day after mailing if such notice was deposited in the United States
mail, first class, postage prepaid, addressed to the party to be served at its
address first above set forth (unless mailed from or to an address in Hawaii, in
which case such notice shall be deemed to have been given on the fifth business
day after mailing) and (b) in all other cases when actually received. Either
party may change its address by giving notice of same in accordance with this
paragraph.

16.7 Attorneys’ Fees: Tenant agrees to pay all reasonable attorneys’ fees and
other costs and expenses incurred by Landlord in enforcing any of Tenant’s
obligations under this Lease. In the event either party shall bring any action
or legal proceeding for an alleged breach of any provision of this Lease, to
recover rent, to terminate this Lease or to otherwise enforce, protect or
establish any term or covenant of this Lease or right of either party, the
prevailing party shall be entitled to recover as a part of such action or
proceedings or in a separate action brought for that purpose, reasonable
attorneys’ fees and court costs as may be fixed by the court.

 

24



--------------------------------------------------------------------------------

16.8 Corporate Authority: If Landlord or Tenant is a corporation (or a
partnership), such party represents and warrants that each individual executing
this Lease on behalf of said corporation (or partnership) is duly authorized to
execute and deliver this Lease on behalf of said corporation (or partnership) in
accordance with the by-laws of said corporation (or in the case of a
partnership, in accordance with the agreement of said partnership) and that this
Lease is binding upon said corporation (or partnership) in accordance with its
terms. If Landlord or Tenant is a corporation, such party shall, within ten
(10) days after execution of this Lease and request therefor, deliver to the
other a certified copy of the resolution of the board of directors of said
corporation authorizing or ratifying the execution of this Lease.

16.9 Additional Definitions: Any term that is given a special meaning by any
provision in this Lease shall have such meaning when used in this Lease or any
addendum or amendment hereto. As used herein, the following terms shall have the
following meanings:

A. Agreed Interest Rate: The term “Agreed Interest Rate” shall mean an interest
rate of the maximum applicable rate permitted by Law.

B. Effective Date: The term “Effective Date” shall mean the reference date of
this Lease appearing above.

C. Laws: The term “Law” or “Laws” shall mean all laws, rules, regulations,
ordinances, directives, covenants, easements, and restrictions of record,
permits, the requirements of any applicable fire insurance underwriter or rating
bureau, relating in any manner to the Leased Premises (including but not limited
to matters pertaining to (a) industrial hygiene, (b) environmental conditions
on, in, under, or about the Leased Premises, including soil and groundwater
conditions, and (c) the use, generation, manufacture, production, installation,
maintenance, removal, transportation, storage, spill, or release of any
Hazardous Substance), now in effect or which may hereafter come into effect.

D. Leasehold Improvements: The term “Leasehold Improvements” shall mean all
improvements, additions, alterations, and fixtures hereinafter installed in the
Leased Premises by Tenant or at its expense which are not Trade Fixtures.

E. Private Restrictions: The term “Private Restrictions” shall mean all recorded
covenants, conditions and restrictions, private agreements, and any other
recorded instruments affecting the use of the Property, as they may exist from
time to time, including, but not limited to, the Declaration of Covenants,
Conditions and Restrictions for Anthem Village Center, the Supplemental
Declaration relating to the Property, the Design Guidelines for Anthem Village
Center, the Articles of Incorporation and Bylaws of Anthem Village Center
Association, Inc. (“Association”), and any other governing documents related to
the Association.

F. Trade Fixtures: The term “Trade Fixtures” shall mean anything affixed to the
Leased Premises by Tenant at its expense for purposes of trade, manufacture, or
ornament (except where Tenant replaced similar work or material originally
installed by Landlord) that is specifically unique to Tenant’s business as
opposed to being useful to tenants of the Leased Premises generally, which can
be removed without injury to the Leased Premises unless such thing has, by the
manner in which it is affixed, become an integral part of the Leased Premises,
provided, however, that all of Tenant’s signs shall be Trade Fixtures regardless
of how affixed to the Leased Premises.

16.10 Nevada Law: This Lease shall be governed by the Laws of the State of
Nevada.

16.11 Miscellaneous: Should any provision of this Lease prove to be invalid or
illegal, such invalidity shall in no way affect, impair or invalidate any other
provision hereof, and such remaining provisions shall remain in full force and
effect. Time is of the essence with respect to the performance of every
provision of this Lease in which time of performance is a factor. Any executed
copy of this Lease shall be deemed an original for all purposes. This Lease
shall, subject to the provisions regarding assignment, apply to and bind the
respective heirs, successors, executors, administrators and assigns of Landlord
and Tenant. If Tenant consists of more than one person or entity, then all
members of Tenant

 

25



--------------------------------------------------------------------------------

shall be jointly and severally liable hereunder. This Lease shall be construed
and enforced in accordance with the laws of the State of Nevada. The language in
all parts of this Lease shall in all cases be construed as a whole according to
its fair meaning and not strictly for or against either Landlord or Tenant,
regardless of which party caused the same to be prepared. The captions used in
this Lease are for convenience only and shall not be considered in the
construction or interpretation of any provision hereof. Where Tenant is
obligated not to perform any act, Tenant is also obligated to restrain any
others within its control from performing such act, including agents, invitees,
contractors, subcontractors, and employees. Landlord shall not become or be
deemed a partner or a joint venturer of Tenant by reason of this Lease.

16.11 Limitation on Tenant’s Recourse: Without limiting anything to the contrary
set forth in this Lease Agreement, Tenant expressly agrees that Tenant shall
have recourse only to Landlord’s equity in the real property (more particularly
described in Exhibit “A” attached hereto) of which the Leased Premises are a
part for the satisfaction of any monetary obligations hereunder and Tenant shall
not have recourse against any other assets of Landlord whatsoever.

16.12 Brokers and Agents: Except for the Brokers referenced on the Lease Summary
Information Sheet each party represents that no other Broker has represented
such party with respect to this Lease transaction. Landlord shall pay to the
Brokers a commission pursuant to a separate written agreement.

16.13 Entire Agreement: The Lease and any addenda or amendments hereto which are
executed by Landlord and Tenant concurrently with this Lease and are attached
hereto (and by this reference incorporated herein), are the entire agreement
between the parties, and there are no binding agreements or representations
between the parties except as expressed herein. Tenant acknowledges that neither
Landlord nor Landlord’s agent(s) has made any representation or warranty as to
(a) whether the Leased Premises may be used for the Permitted Use under existing
Law or (b) the suitability of the Leased Premises or the Common Area for the
conduct of Tenant’s business, or (c) the condition of any improvements located
upon the Leased Premises or Common Areas. There are no oral agreements between
Landlord and Tenant affecting this Lease, and this Lease supersedes and cancels
any and all previous negotiations, arrangements, brochures, agreements and
understandings, if any, between Landlord and Tenant or displayed by Landlord to
Tenant with respect to the subject matter of this Lease. There are no
representations between Landlord and Tenant other than those contained in this
Lease, and all reliance with respect to any representations is upon the
representations contained herein. No subsequent change or addition to this Lease
shall be binding unless in writing and signed by the parties hereto.

16.14 Waiver of Jury Trial: Tenant hereby waives the right to have any dispute
relating to this Agreement or, in any way relating to Tenant’s occupancy of the
Leased Premises, tried before a jury.

IN WITNESS WHEREOF, Landlord and Tenant hereafter execute this Lease as a
binding agreement between them.

 

LANDLORD 11500 South Eastern Avenue, LLC,

a Nevada limited liability company

 

By:  

/s/ Matthew J. Deakin

  Matthew J. Deakin

Its: Agent Date:   April 10, 2014

TENANT   Spectrum Pharmaceuticals, Inc., a Delaware corporation

By:  

/s/ Ken Keller

 

Ken Keller, Executive VP

and Chief Operating Officer

Date:   April 7, 2014

 

26



--------------------------------------------------------------------------------

EXHIBIT A

PROPERTY DEPICTION

The Property is as follows:

Property Legal Description:

ALL THAT REAL PROPERTY SITUATED IN THE COUNTY OF CLARK, STATE OF NEVADA, BOUNDED
AND DESCRIBED AS FOLLOWS:

PARCEL 1 AS SHOWN BY MAP THEREOF ON FILE IN FILE 93 OF PARCEL MAPS, PAGE 74, IN
THE OFFICE OF THE COUNTY RECORDER OF SAID CLARK COUNTY, NEVADA.

Property Tax ID Number: 190-06-101-005

Depiction of Property:

 

1



--------------------------------------------------------------------------------

 

LOGO [g7451171.jpg]

 

2



--------------------------------------------------------------------------------

EXHIBIT B

LEASED PREMISES DEPICTION

The Leased Premises are commonly known as 11500 S. Eastern Avenue, Suites 220,
240 & 270, Henderson, Nevada 89052 and are depicted as the hatch-marked areas
below:

 

LOGO [g7451172.jpg]

 

1



--------------------------------------------------------------------------------

EXHIBIT C

TENANT IMPROVEMENTS

This Exhibit (Exhibit C) is dated April 7, 2014, and is incorporated as a part
of that certain Lease Agreement dated April 7, 2014 (the “Lease”), by and
between 11500 South Eastern Avenue, LLC, a Nevada limited liability company
(“Landlord”), and Spectrum Pharmaceuticals, Inc., a Delaware corporation
(“Tenant”), for the leasing of those certain premises commonly known as 11500 S.
Eastern Avenue, Suites 220, 240 & 270, Henderson, Nevada 89052 (the “ Leased
Premises”). Any capitalized terms used herein and not otherwise defined herein
shall have the meaning ascribed to such terms as set forth in the Lease.
Landlord and Tenant agree that the Lease is hereby modified and supplemented as
follows:

1. Tenant To Construct Tenant Improvements. Subject to the provisions below,
Tenant shall be solely responsible for the planning, construction and completion
of the interior tenant improvements (“Tenant Improvements”) to the Leased
Premises in accordance with the terms and conditions of this Exhibit C. The
Tenant Improvements shall not include any of Tenant’s personal property, trade
fixtures, furnishings, equipment or similar items (other than an electronic
security system for the Premises).

2. Tenant Improvement Plans.

A. Preliminary Plans and Specifications. Tenant shall retain a licensed and
insured architect (“Architect”) to prepare preliminary working architectural and
engineering plans and specifications (“Preliminary Plans and Specifications”)
for the Tenant Improvements. Tenant shall deliver the Preliminary Plans and
Specifications to Landlord. The Preliminary Plans and Specifications shall be in
sufficient detail to show locations, types and requirements for all heat loads,
people loads, floor loads, power and plumbing, regular and special HVAC needs,
telephone communications, telephone and electrical outlets, lighting, lighting
fixtures and related power, and electrical and telephone switches. Landlord
shall reasonably approve or disapprove the Preliminary Plans and Specifications
within ten (10) business days after Landlord receives the Preliminary Plans and
Specifications and, if disapproved, Landlord shall return the Preliminary Plans
and Specifications to Tenant, who shall make all necessary revisions within ten
(10) business days after Tenant’s receipt thereof. This procedure shall be
repeated until Landlord approves the Preliminary Plans and Specifications. The
approved Preliminary Plans and Specifications, as modified, shall be deemed the
“Final Preliminary Plans and Specifications”.

B. Final Plans and Specifications. After the Final Preliminary Plans and
Specifications are approved by Landlord and are deemed to be the Final
Preliminary Plans and Specifications, Tenant shall cause the Architect to
prepare in twenty (20) days following Landlord’s approval of the Final
Preliminary Plans and Specifications the final working architectural and
engineering plans, specifications and drawings, (“Final Plans and
Specifications”) for the Tenant Improvements. Tenant shall then deliver the
Final Plans and Specifications to Landlord. Landlord shall reasonably approve or
disapprove the Final Plans and Specifications within five (5) business days
after Landlord receives the Final Plans and Specifications and, if disapproved,
Landlord shall return the Final Plans and Specifications to Tenant who shall
make all necessary revisions within ten (10) days after Tenant’s receipt
thereof. This procedure shall be repeated until Landlord approves, in writing,
the Final Plans and Specifications. The approved Final Plans and Specifications,
as modified, shall be deemed the “Construction Documents”.

C. Miscellaneous. All deliveries of the Preliminary Plans and Specifications,
the Final Preliminary Plans and Specifications, the Final Plans and
Specifications, and the Construction Documents shall be delivered by messenger
service, by personal hand delivery or by overnight parcel service. While
Landlord has the right to approve the Preliminary Plans and Specifications, the
Final Preliminary Plans and Specifications, the Final Plans and Specifications,
and the Construction Documents, Landlord’s interest in doing so is to protect
the Leased Premises, the Building and Landlord’s interest. Accordingly, Tenant
shall not rely upon Landlord’s approvals and Landlord shall not be the guarantor
of, nor responsible for, the adequacy and correctness or accuracy of the
Preliminary Plans and Specifications, the

 

1



--------------------------------------------------------------------------------

Final Preliminary Plans and Specifications, the Final Plans and Specifications,
and the Construction Documents, or the compliance thereof with applicable laws,
and Landlord shall incur no liability of any kind by reason of granting such
approvals.

D. Building Standard Work. The Construction Documents shall provide that the
Tenant Improvements to be constructed in accordance therewith must be at least
equal, in quality, to Landlord’s building standard materials, quantities and
procedures then in use by Landlord (“Building Standards”) and shall consist of
improvements which are generic in nature unless otherwise agreed to by Landlord.

E. Construction Agreements. Tenant hereby covenants and agrees that a provision
shall be included in each and every agreement made with the Architect and the
Contractor with respect to the Tenant Improvements specifying that Landlord
shall be a third party beneficiary thereof, including without limitation, a
third party beneficiary of all covenants, representations, indemnities and
warranties made by the Architect and/or Contractor.

3. Permits. Tenant at its sole cost and expense (subject to the provisions of
Paragraph 5 below) shall obtain all governmental approvals to the full extent
necessary for the issuance of a building permit for the Tenant Improvements
based upon such Construction Documents. Tenant at its sole cost and expense
shall also cause to be obtained all other necessary approvals and permits from
all governmental agencies having jurisdiction or authority for the construction
and installation of the Tenant Improvements in accordance with the approved
Construction Documents. Tenant at its sole cost and expense (subject to the
provisions of Paragraph 5 below) shall undertake all steps necessary to insure
that the construction of the Tenant Improvements is accomplished in compliance
with all statutes, laws, ordinances, codes, rules, and regulations applicable to
the construction of the Tenant Improvements and the requirements and standards
of any insurance underwriting board, inspection bureau or insurance carrier
insuring the Leased Premises and/or the Building.

4. Construction.

A. Tenant shall be solely responsible for the construction, installation and
completion of the Tenant Improvements in accordance with the Construction
Documents approved by Landlord and is solely responsible for the payment of all
amounts when payable in connection therewith without any cost or expense to
Landlord, except for Landlord’s obligation to contribute the Tenant Improvement
Allowance in accordance with the provisions of Paragraph 5 below. Tenant shall
diligently proceed with the construction, installation and completion of the
Tenant Improvements in accordance with the Construction Documents and the
completion schedule reasonably approved by Landlord. No material changes shall
be made to the Construction Documents and the completion schedule approved by
Landlord without Landlord’s prior written consent, which consent shall not be
unreasonably withheld or delayed.

B. Tenant at its sole cost and expense (subject to the provisions of Paragraph 5
below) shall employ a licensed, insured and bonded general contractor
(“Contractor”), reasonably acceptable to Landlord, to construct the Tenant
Improvements in accordance with the Construction Documents. The construction
contracts between Tenant and the Contractor and between the Contractor and
subcontractors shall be subject to Landlord’s prior written approval, which
approval shall not be unreasonably withheld or delayed. Proof that the
Contractor is licensed in Nevada, is bonded as required under Nevada law, and
has the insurance specified in Exhibit C-1, attached hereto and incorporated
herein by this reference, shall be provided to Landlord at the time that Tenant
requests approval of the Contractor from Landlord. Tenant shall comply with or
cause the Contractor to comply with all other terms and provisions of Exhibit
C-1.

C. Prior to the commencement of the construction and installation of the Tenant
Improvements, Tenant shall provide the following to Landlord, all of which shall
be to Landlord’s reasonable satisfaction:

(i) An estimated budget and cost breakdown for the Tenant Improvements.

(ii) Estimated completion schedule for the Tenant Improvements.

 

2



--------------------------------------------------------------------------------

(iii) Copies of all required approvals and permits from governmental agencies
having jurisdiction or authority for the construction and installation of the
Tenant Improvements; provided, however, if prior to commencement of the
construction and installation of Tenant Improvements Tenant has not received the
electrical, plumbing or mechanical permits, Tenant shall only be required to
provide Landlord with evidence that Tenant has made application therefor, and,
upon receipt by Tenant of such permits, Tenant shall promptly provide Landlord
with copies thereof.

(iv) Evidence of Tenant’s procurement of insurance required to be obtained
pursuant to the provisions of Paragraphs 4.B and 4.G.

D. Landlord shall at all reasonable times have a right to inspect the Tenant
Improvements (provided Landlord does not materially interfere with the work
being performed by the Contractor or its subcontractors) and Tenant shall
immediately cease work upon written notice from Landlord if the Tenant
Improvements are not in compliance with the Construction Documents approved by
Landlord. If Landlord shall give notice of faulty construction or any other
deviation from the Construction Documents, Tenant shall cause the Contractor to
make corrections promptly. However, neither the privilege herein granted to
Landlord to make such inspections, nor the making of such inspections by
Landlord, shall operate as a waiver of any rights of Landlord to require good
and workmanlike construction and improvements constructed in accordance with the
Construction Documents.

E. Subject to Landlord complying with its obligations in Paragraph 5 below,
Tenant shall pay and discharge promptly and fully all claims for labor done and
materials and services furnished in connection with the Tenant Improvements. The
Tenant Improvements shall not be commenced until after Landlord has received
prior notice from Tenant stating the date the construction of the Tenant
Improvements is to commence so that Landlord can post and record any appropriate
Notice of Non-responsibility.

F. Tenant acknowledges and agrees that the agreements and covenants of the Lease
shall be fully applicable to Tenant’s construction of the Tenant Improvements.

G. Tenant shall maintain, and cause to be maintained, during the construction of
the Tenant Improvements, at its sole cost and expense, insurance of the types
and in the amounts specified in Exhibit C-1 and in the Lease, together with
builders’ risk insurance for the amount of the completed value of the Tenant
Improvements on an all-risk non-reporting form covering all improvements under
construction, including building materials, and other insurance in amounts and
against such risks as the Landlord shall reasonably require in connection with
the Tenant Improvements.

H. No materials, equipment or fixtures shall be delivered to or installed upon
the Leased Premises pursuant to any agreement by which another party has a
security interest or rights to remove or repossess such items, without the prior
written consent of Landlord, which consent shall not be unreasonably withheld.

I. Landlord reserves the right to establish reasonable rules and regulations for
the use of the Building during the course of construction of the Tenant
Improvements, including, but not limited to, construction parking, storage of
materials, hours of work, use of elevators, and clean-up of construction related
debris.

J. Upon completion of the Tenant Improvements, Tenant shall deliver to Landlord
the following, all of which shall be to Landlord’s reasonable satisfaction:

(i) Any certificates required for occupancy, including a permanent and complete
Certificate of Occupancy (or the jurisdictional equivalent) issued by the city
in which the Leased Premises are located.

(ii) A Certificate of Completion signed by the Architect who prepared the
Construction Documents, reasonably approved by Landlord.

(iii) A cost breakdown itemizing all expenses for the Tenant Improvements,
together with invoices and receipts for the same or other evidence of payment.

 

3



--------------------------------------------------------------------------------

(iv) Final and unconditional mechanic’s lien waivers for all the Tenant
Improvements.

(v) A Notice of Completion for execution by Landlord, which certificate once
executed by Landlord shall be recorded by Tenant in the official records of the
county in which the Leased Premises are located, and Tenant shall then deliver
to Landlord a true and correct copy of the recorded Notice of Completion.

(vi) A true and complete copy of all as-built plans and drawings for the Tenant
Improvements.

5. Tenant Improvement Allowance.

A. Subject to Tenant’s compliance with the provisions of this Exhibit C,
Landlord shall provide an allowance for the planning, designing, obtaining
approvals of, permitting, and construction of the Tenant Improvements to be
performed in the Leased Premises, as described in the Initial Plans and the
Approved Final Drawings, in the amount of Seventy Two Thousand Seven Hundred and
Twenty Dollars ($72,720.00) (the “Tenant Improvement Allowance”). Tenant shall
not be entitled to any credit, abatement or payment from Landlord in the event
that the amount of the Tenant Improvement Allowance specified above exceeds the
actual Tenant Improvement Costs. The Tenant Improvement Allowance shall only be
used for tenant improvements typically installed by Landlord in buildings
similar to that of which the Leased Premises are located which are generic in
nature and that will likely be used by a subsequent tenant for normal use of the
Leased Premises (referred to herein as “Generic Improvements”). For example,
Generic Improvements would include items such as new or relocated office
demising walls and Building Standard electrical, any electronic security
systems, plumbing and mechanical fixtures, equipment and distribution and
telecommunications and network installations useable by any subsequent tenant,
while items such as lab equipment and cabling and piping specific to Tenant’s
business operations would not be considered Generic Improvements. The Tenant
Improvement Allowance shall be the maximum contribution by Landlord for the
Tenant Improvement Costs and shall be subject to the provisions of Section 10
below. Landlord shall pay to Tenant all or any portion of the Tenant Improvement
Allowance in monthly progress payments as set forth in Section 5(B) below, and
Tenant shall comply with all time requirements hereunder. The costs to be paid
out of the Tenant Improvement Allowance shall include all reasonable costs and
expenses associated with the design, preparation, approval, planning,
construction and installation of the Tenant Improvements and shall include the
cost of any signage permitted by this Lease (the “Tenant Improvement Costs”).
The Tenant Improvement Allowance shall be the maximum contribution by Landlord
for the Tenant Improvement Costs, and the disbursement of the Tenant Improvement
Allowance is subject to the terms contained hereinbelow.

B. Payment of the Allowance shall be made in monthly progress payments, and
Tenant’s written request for each monthly progress payment shall include:
(a) receipt by Landlord of unconditional mechanics’ lien releases from the
Contractor and all subcontractors, labor suppliers and materialmen for all work
performed; (b) receipt by Landlord of any and all documentation reasonably
required by Landlord detailing the work that has been completed and the
materials and supplies used, including, without limitation, invoices, bills, or
statements for the work completed and the materials and supplies used; and
(c) Tenant’s architect’s certification that all work and materials billed for
has been completed and installed in the Premises. Landlord shall have the right
to perform any inspections of the work completed and materials and supplies used
as deemed reasonably necessary by Landlord to assure that the payment request is
proper. The monthly progress payments of the Allowance shall be paid to Tenant
within fifteen (15) days from the satisfaction of the conditions set forth in
the immediately preceding sentence and Tenant’s compliance with all other terms
of this agreement. Landlord shall not be obligated to pay any Allowance payment
if on the date Tenant is entitled to receive the Allowance payment Tenant is in
default of the Lease. Furthermore, Landlord shall have no obligation to pay to
Tenant all or any portion of the Tenant Improvement Allowance unless Tenant
timely complies with all time requirements hereunder and such that all work is
completed and the Tenant Improvement Allowance is to be paid within eighteen
(18) months from the date of the Lease.

C. Should the total cost of constructing the Tenant Improvements be less than
the Tenant Improvement Allowance, the Tenant Improvement Allowance shall be
automatically reduced to the amount equal to said actual cost.

 

4



--------------------------------------------------------------------------------

D. The term “Excess Tenant Improvement Costs” as used herein shall mean and
refer to the aggregate of the amount by which the actual Tenant Improvement
Costs exceed the Tenant Improvement Allowance all of which shall be paid for by
Tenant.

6. Termination. If the Lease is terminated prior to the date on which the Tenant
Improvements are completed, for any reason due to the default of Tenant
hereunder, in addition to any other remedies available to Landlord under the
Lease, Tenant shall pay to Landlord as Additional Rent under the Lease, within
five (5) days of receipt of a statement therefor, any and all costs incurred by
Landlord and not reimbursed or otherwise paid by Tenant through the date of
termination in connection with the Tenant Improvements to the extent planned,
installed and/or constructed as of such date of termination, including, but not
limited to, any costs related to the removal of all or any portion of the Tenant
Improvements and restoration costs related thereto.

7. Change Requests. No material changes or revisions to the Approved Final
Drawings which require Landlord’s consent hereunder shall be made by Tenant
unless approved in writing by Landlord. Upon Tenant’s request and submission by
Tenant (at Tenant’s sole cost and expense) of the necessary information and/or
plans and specifications for any such changes or revisions to the Approved Final
Drawings and/or for any work other than the Work described in the Approved Final
Drawings (“Change Requests”) and the approval by Landlord of such Change
Request(s), which approval Landlord agrees shall not be unreasonably withheld
and which will be confirmed by Landlord’s initialing the same, Tenant shall
perform the additional work associated with the approved Change Request(s),
subject to reimbursement to the extent of any then remaining balance of the
Tenant Improvement Allowance.

8. Lease Provisions; Conflict. The terms and provisions of the Lease, insofar as
they are applicable, in whole or in part, to this Exhibit C, are hereby
incorporated herein by reference. In the event of any conflict between the terms
of the Lease and this Exhibit C, the terms of this Exhibit C shall prevail. Any
amounts payable by Tenant to Landlord hereunder shall be deemed to be Additional
Rent under the Lease and, upon any default in the payment of same, Landlord
shall have all rights and remedies available to it as provided for in the Lease.

 

5



--------------------------------------------------------------------------------

EXHIBIT C-1

CONSTRUCTION INSURANCE REQUIREMENTS

Before commencing work, the contractor shall procure and maintain at its sole
cost and expense until completion and final acceptance of the work, at least the
following minimum levels of insurance.

A. Workers’ Compensation in statutory amounts and Employers Liability Insurance
in the minimum amounts of $100,000 each accident for bodily injury by accident
and $100,000 each employee for bodily injury by disease with a $500,000 policy
limit, covering each and every worker used in connection with the contract work.

B. Commercial General Liability Insurance on an occurrence basis including, but
not limited to, protection for Premises/Operations Liability, Broad Form
Contractual Liability, Owner’s and Contractor’s Protective, and
Products/Completed Operations Liability*, in the following minimum limits of
liability.

Bodily Injury, Property Damage, and

Personal Injury Liability                                    $1,000,000/each
occurrence

                                                                    
                 $2,000,000/aggregate

 

* Products/Completed Operations Liability Insurance is to be provided for a
period of at least one (1) year after completion of work.

Coverage should include protection for Explosion, Collapse and Underground
Damage.

C. Comprehensive Automobile Liability Insurance with the following minimum
limits of liability.

Bodily Injury and Property                                $1,000,000/each
occurrence

Damage Liability                                        
       $2,000,000/aggregate

This insurance will apply to all owned, non-owned or hired automobiles to be
used by the Contractor in the completion of the work.

D. Intentionally Omitted.

E. Equipment and Installation coverages in the broadest form available, but
excluding coverage for Contractor’s tools and equipment and material not
accepted by Tenant. Tenant will provide Builders Risk Insurance on all accepted
and installed materials.

All policies of insurance, duplicates thereof or certificates evidencing
coverage shall be delivered to Landlord prior to commencement of any work and
shall name Landlord, and its partners and lenders as additional insureds as
their interests may appear. All insurance policies shall (1) be issued by a
company or companies licensed to be business in the state of Nevada, (2) provide
that no cancellation, non-renewal or material modification shall be effective
without thirty (30) days prior written notice provided to Landlord, (3) provide
no deductible greater than $15,000 per occurrence, (4) contain a waiver to
subrogation clause in favor of Landlord, and its partners and lenders, and
(5) comply with the requirements of the Lease to the extent such requirements
are applicable.

 

6



--------------------------------------------------------------------------------

EXHIBIT D

COMMENCEMENT DATE AGREEMENT

 

Landlord: 11500 South Eastern Avenue, LLC

 

Tenant: Spectrum Pharmaceuticals, Inc.

 

Lease Date: April 7, 2014

 

Leased Premises: 11500 S. Eastern Avenue, Suites 220, 240 & 270, Henderson,
Nevada 89052

Tenant hereby accepts the Leased Premises as being in the condition required
under the Lease.

The Commencement Date of the Lease is                                         ,
                     .

The Expiration Date of the Lease is                                         ,
                        .

The Base Rent schedule is as follows:

 

Period

  

Base Monthly Rent

            -                     [Months 1-4]

   $0.00 (Full Service Gross)*

            -                     [Months 5-12]

   $21,287.95 (Full Service Gross)

            -                     [Months 13-24]

   $21,863.30 (Full Service Gross)

            -                     [Months 25-36]

   $22,438.65 (Full Service Gross)

            -                     [Months 37-48]

   $23,589.35 (Full Service Gross)

            -                     [Months 49-60]

   $24,164.70 (Full Service Gross)

LANDLORD

11500 South Eastern Avenue, LLC,

a Nevada limited liability company

 

By:  

 

Its:  

Date:

 

 

TENANT

Spectrum Pharmaceuticals, Inc.,

a Delaware corporation

By:  

 

Kurt A. Gustafson, Executive Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT E

RULES AND REGULATIONS

1. Tenant, or its officers, agents, employees, contractors or vendors, shall not
obstruct sidewalks, doorways, vestibules, halls, corridors, stairways, 1obbies
and other common areas (the “Public Areas”) with refuse, furniture, boxes, or
other items. The Public Areas shall not be used for any purpose other than
ingress and egress to and from Leased Premises, or for going from one part of
the Building to another part of the Building. Tenant’s doors to the Leased
Premises shall not be blocked open and shall remain closed at all times unless
first approved in writing by Landlord in its sole discretion.

2. Plumbing, fixtures and appliances shall be used only for the purposes for
which constructed and no unsuitable material shall be placed therein.

3. No signs, directories, posters, advertisements, or notices shall be painted
on or affixed to any portion of the Building or Leased Premises or other parts
of the Building. Including within Tenant’s Leased Premises, which are visible
from any Public Areas or the Building exterior, except in such color, size, and
style, and in such places, as shall be first approved in writing by Landlord at
its sole discretion. The Leased Premises shall be identified by a standard suite
sign, which Landlord shall order at Tenant’s expense. Landlord shall have the
right to remove all unapproved signs without notice to Tenant, at Tenant’s
expense.

4. Tenant shall not do, or permit anything to be done in or about the Building,
or bring or keep anything there in, that will in any way increase the
possibility of fire or other hazard or increase rate of fire or other insurance
on the Building. Tenant shall not use or keep in the Building any Inflammable or
explosive fluid or substance or any illuminating materials. No space heater or
portable fans shall be operated in the Building. Tenant must submit to Landlord
a certificate of Fire Retardancy for any fresh evergreens (i.e., Christmas tree,
wreaths) to be brought onto the Leased Premises.

5. Tenant shall notify Landlord when safes or other heavy equipment are to be
taken in or out of the Building, and such moving shall only be done after
written permission is obtained from Landlord on such conditions as Landlord may
require at its sole discretion. Landlord shall have the power to prescribe the
weight and position of heavy equipment or other objects, which may overstress
any portion of the Building. All damage done to the Building by such heavy items
will be repaired at the sole expense of the responsible Tenant,

6. During normal business hours, Tenant may receive routine deliveries at the
Leased Premises (i.e., office supplies, bottled water, mail couriers and parcel
shipments). All such deliveries must be made via the Building’s designated
service access route and under no circumstances through the front lobby door.
Tenant’s initial move-in, move-out and all other non-routine deliveries (i.e.,
furnishings, large equipment) must occur after normal business hours and only
after written permission is obtained from Landlord, on such conditions as
Landlord may require in its sole discretion.

7. Tenant shall cooperate with Landlord in keeping the Leased Premises neat and
clean.

8. Tenant shall not cause or permit any improper noises in the Building, or
allow any unpleasant odors to emanate from the Leased Premises, or otherwise
interfere, injure or annoy in any way other Tenants in the Building, or persons
having business with them.

9. No animals shall be brought into or kept in or about the Building, with the
exception of aid animals such as Seeing Eye dogs.

10. When conditions are such that Tenant must dispose of small shipping crates
or boxes, it will be the responsibility of Tenant to break down and dispose of
same in the refuse container designated by Landlord. The disposal of large
shipping crates or boxes (or other large objects or quantities), which in
Landlord’s sole determination could overload the designated refuse container,
must be accommodated through Tenant’s mover or vendor or may otherwise be
prearranged through Landlord at an additional charge to Tenant’s account.

 

1



--------------------------------------------------------------------------------

11. No machinery of any kind, other than ordinary office machines such as
typewriters, calculators, facsimile equipment and personal computer equipment
shall be operated on the Leased Premises unless first approved in writing by
Landlord in its sale discretion.

12. No bicycles, motorcycles or similar vehicles will be allowed in the
Building. Segways and other similar multi-purpose motorized vehicles shall not
be allowed in the building unless, and only to the extent that, they are
necessary to assist a bona fide medical condition and do not otherwise interfere
with the operation of the Building or the use of the Building by other tenants.

13. No nails, hooks, or screws shall be driven into or inserted in any part of
the Building unless first approved in writing by Landlord in its reasonable
discretion.

14. After normal business hours, Landlord reserves the right to exclude from the
Building any person who does not possess an authorized means of access such as a
key, card key, or a prearranged written authorization and who is otherwise not
an employee or guest of Tenant. Tenant and its officers, agents or employees
shall utilize card keys only as instructed by Landlord and in no event shall
Tenant allow access to anyone, other than its officers, agents, employees,
guests or vendors.

15. Canvassing, soliciting and peddling in Public Areas, or otherwise within the
Building, are strictly prohibited. Unless otherwise approved by Landlord in
writing, Tenant shall not use the Leased Premises for the sale of newspapers,
magazines, periodicals, theater tickets or any other goods or merchandise to
other tenants in the Building or the general public. Tenant shall not use the
Leased Premises for any business or activity other than that specifically
provided for in Tenant’s lease. Tenant shall not make door-to-door solicitation
of business from other tenants in the Building.

16. Landlord shall initially provide tenant up to five (5) keys to the Leased
Premises. Tenant shall make no duplicates of such keys. Additional keys shall be
obtained only from Landlord at a cost of material + 10% plus labor fee of $40/hr
(minimum labor fee $20). Replacement of door locks will be at cost of material +
10% plus labor fee of $40/hr (minimum labor fee $20). Any keying of offices
within the Leased Premises must be done by Landlord’s locksmith. Upon
termination of Tenant’s lease, Tenant shall surrender all keys to the Leased
Premises (and, if applicable, card keys and key fobs) to Landlord and shall
otherwise give Landlord the combination of all locks on the Leased Premises. If
applicable, initial five (5) key fobs for security access to the building will
be provided to the Tenant. Replacement key fobs will be at a cost of $12/each.

17. Tenant will not locate furnishings or cabinets adjacent to mechanical or
electrical access panels or over air conditioning outlets so as to prevent
operating personnel from servicing such units us routine or emergency access may
require. Cost of moving such furnishings for Landlord’s access will be billed to
Tenant. The lighting and air conditioning equipment of the Building is the
within the exclusive control of Landlord and its employees.

18. Tenant shall comply with all parking rules and regulations as posted and
distributed by Landlord from time to time.

19. No portion of the Building shall be used for the purpose of lodging rooms.

20. Tenant shall use commercially reasonable efforts not to waste electricity,
water or other utilities. Tenant will comply with any governmental energy-saving
rules, laws or regulations of which Tenant has received notice. Tenant agrees to
cooperate fully with Landlord to assure the effective operation of the
Building’s Heating and air conditioning and to refrain from adjusting thermostat
controls.

21. Tenant shall not place vending machines or dispensing machines of any kind
in the Leased Premises, unless first approved in writing by Landlord in its sale
discretion.

 

2



--------------------------------------------------------------------------------

22. Landlord’s written approval, which shall be at Landlord’s sole discretion,
must be obtained prior to changing from the standard blinds. Landlord will
control all blinds and internal lighting that may be visible from the exterior
or Public Areas of the Building and shall have the right to change any
unapproved blinds and lighting at Tenant’s expense.

23. Except as provided in the Lease, Tenant shall not make any changes or
alterations to any portion of the Building without Landlord’s prior written
approval, which may be given on such conditions as Landlord may require in its
sole discretion. Except as otherwise directed by Landlord, all such work shall
be done by Landlord or by Landlord’s contractors and/or workers approved by
Landlord (at Tenant’s expense), who must work under Landlord’s supervision and
within Landlord’s standards and guidelines.

24. Tenant shall not use the name of the Building in connection with or in
promoting or advertising the business of Tenant except as Tenant’s address,
without Landlord’s prior written approval, which may be given on such conditions
as Landlord may require in its sole discretion.

25. Tenant shall comply with all safety, fire protection, and evacuation
procedures and regulations established by Landlord or any governmental agency,
Landlord has the right to evacuate the Building in the event of all emergency or
catastrophe. Landlord reserves the right to prevent access to the Building in
cases of invasion, mob, riot, bomb threat, public excitement or other commotion
by closing the doors or by taking other appropriate action.

26. Tenant assumes any and all responsibility for protecting the Leased Premises
from theft, robbery and pilferage, which includes keeping doors locked when the
Leased Premises are not fully inhabited.

27. Smoking is permitted outside in designated areas only.

28. Tenant shall have the non-exclusive us of the common area amenities to the
Building. Such amenities shall include the kitchen, balcony and related
furniture and conference room. A Tenant’s use of such amenities must be
coordinated through the building management. Each Tenant is responsible for
returning the condition of such amenities in the same condition in which it was
found.

29. Landlord has the right to designate a property management company to, among
other things, monitor and enforce the Rules and Regulations,

30. Tenant is solely responsible for the cost to maintain and repair any and all
“Above Standard” items installed within their Leased Premises (i.e., computer
room air conditioning unit, sinks, garbage disposals, dishwashers, custom
locking devices, specialty lighting. private restroom fixtures. etc.)

31. Subject to the terms and conditions of the Lease, Landlord, in its
reasonable discretion, reserves the right to rescind any of these rules and
regulations and to make such other and further reasonable rules and regulations
that are customary in the industry as shall from time to time be required for
the successful and professional operation of’ the Building, which rules shall be
binding upon each tenant and its officers, agents, employees, guests and vendors
upon delivery to tenant.

 

3



--------------------------------------------------------------------------------

ADDENDUM ONE

TENANT’S RIGHT OF FIRST OFFER FOR ADDITIONAL SPACE

This Addendum (the “Addendum”) is incorporated as a part of that certain Lease
Agreement dated April 7, 2014 (the “Lease”), by and between 11500 South Eastern
Avenue, LLC, a Nevada limited liability company (“Landlord”), and Spectrum
Pharmaceuticals, Inc., a Delaware corporation (“Tenant”), for the leasing of
those certain premises commonly known as 11500 S. Eastern Avenue, Suites 220,
240 & 270, Henderson, Nevada 89052 (the “Leased Premises”). Any capitalized
terms used herein and not otherwise defined herein shall have the meaning
ascribed to such terms as set forth in the Lease.

1. Right of First Offer. During the of Lease Term, Tenant shall have a one time
right of first offer (“First Offer Right”) to lease that certain space more
commonly known as 11500 S. Eastern Avenue, Suite 250, Henderson, Nevada 89052 as
is depicted on Exhibit A, attached hereto (the “First Offer Space”), which may
become available for lease as provided hereinbelow and as determined by
Landlord. For purposes hereof, the First Offer Space shall become available for
lease to Tenant when Landlord decides to begin marketing such space for lease
and, in any event, before Landlord executes a lease for such space to any tenant
other than Imagine Marketing. Notwithstanding anything herein to the contrary,
Tenant’s First Offer Right set forth herein shall be subject and subordinate
(i) to all expansion, first offer and similar rights currently set forth in any
lease which has been executed as of the date of execution of the Lease, as such
leases may be modified, amended or extended, and (ii) to any negotiations
between Landlord and the existing tenant in the First Offer Space, Imagine
Marketing (collectively, the “Superior Rights”).

2. Terms and Conditions. Landlord shall give Tenant written notice (the “First
Offer Notice”) that the First Offer Space will or has become available for lease
as provided above (as such availability is determined by Landlord) pursuant to
the terms of Tenant’s First Offer Right, as set forth in this Addendum, provided
that no holder of Superior Rights desires to lease all or any portion of such
space. Any such Landlord’s First Offer Notice delivered by Landlord in
accordance with the provisions of Section 1 above shall set forth, the
anticipated date upon which the First Offer Space will be available for lease by
Tenant. As of the commencement of the First Offer Space term, Landlord shall
deliver to Tenant possession of the First Offer Space in its then existing
condition and state of repair, “AS IS”, without any obligation of Landlord to
remodel, improve or alter the First Offer Space, to perform any other
construction or work of improvement upon the First Offer Space, or to provide
Tenant with any construction or refurbishment allowance. Tenant acknowledges
that no representations or warranties of any kind, express or implied,
respecting the condition of the First Offer Space or the Building have been made
by Landlord or any agent of Landlord to Tenant, except as expressly set forth
herein. Tenant further acknowledges that neither Landlord nor any of Landlord’s
agents, representatives or employees have made any representations as to the
suitability or fitness of the First Offer Space for the conduct of Tenant’s
business, or for any other purpose. Any exception to the foregoing provisions
must be made by express written agreement signed by both parties.

3. Procedure for Acceptance. On or before the date which is ten (10) days after
Tenant’s receipt of Landlord’s First Offer Notice (the “Election Date”), Tenant
shall deliver written notice to Landlord (“Tenant’s Election Notice”) pursuant
to which Tenant shall have the one-time right to elect either to: (i) expand the
Leased Premises to include the entire First Offer Space described in the First
Offer Notice upon the same rental rate then in effect hereunder and the same
other terms as in the Lease (with the Base Monthly Rent and Tenant’s Allocated
Share increased proportionately based on the square footage increase of the
Leased Premises); or (ii) refuse to lease such First Offer Space identified in
the First Offer Notice. If Tenant does not respond in writing to Landlord’s
First Offer Notice by the Election Date, Tenant shall be deemed to have elected
not to lease the First Offer Space. If Tenant elects or is deemed to have
elected not to lease the First Offer Space, then Tenant’s First Offer Right set
forth in this Addendum shall terminate and Landlord shall thereafter have the
right to lease all or any portion of such First Offer Space to anyone to whom
Landlord desires on any terms Landlord desires.

 

1



--------------------------------------------------------------------------------

4. Lease of First Offer Space. If Tenant timely exercises this First Offer Right
as set forth herein, Tenant shall provide Landlord a non-refundable deposit,
equivalent to the first month’s Base Monthly Rent for the First Offer Space and
the parties shall have ten (10) business days after Landlord receives Tenant’s
Election Notice and deposit from Tenant in which to execute an amendment to the
Lease adding such First Offer Space to the Leased Premises on all of the terms
and conditions as applicable to the initial Premises, as modified to reflect the
terms and conditions as set forth above except that the commencement date of the
First Offer Space shall be the date of its availability for Tenant.
Notwithstanding anything to the contrary contained herein, Tenant must elect to
exercise its First Offer Right provided herein, if at all, with respect to all
of the space offered by Landlord to Tenant in Landlord’s First Offer Notice, and
Tenant may not elect to lease only a portion thereof.

5. Limitations on, and Conditions to, First Offer Right. Notwithstanding
anything in the foregoing to the contrary, at Landlord’s option, and in addition
to all of Landlord’s remedies under the Lease, at law or in equity, the First
Offer Right hereinabove granted to Tenant shall not be deemed to be properly
exercised if any of the following events occur or any combination thereof occur:
(i) Tenant is then in default of the performance of any of the covenants,
conditions or agreements to be performed under the Lease, or Tenant has been in
default of the performance of any particular covenant, condition or agreement to
be performed under the Lease on more than three (3) separate occasions; and/or
(ii) on the scheduled commencement date for Tenant’s lease of the First Offer
Space, Tenant is in default under the Lease; and/or (iii) Tenant has assigned
its rights and obligations under all or part of the Lease or Tenant has
subleased all or part of the Leased Premises; and/or (iv) Tenant has failed to
exercise properly this First Offer Right in a timely manner in accordance with
the provisions of this Addendum; and/or (v) if the Lease has been terminated
earlier, pursuant to the terms and provisions of the Lease; and/or (vii) Tenant
has previously elected not to lease all or any portion of the First Offer Space
following notice from Landlord as set forth above. In addition, Tenant’s First
Offer Right to lease the First Offer Space is personal to the original Tenant
executing the Lease, and may not be assigned or exercised, voluntarily or
involuntarily, by or to, any person or entity other than the original Tenant,
and shall only be available to and exercisable by the Tenant when the original
Tenant is in actual and physical possession of the entire Premises.

6. Brokers. Tenant warrants that it has had no dealings with any real estate
broker or agent that could claim a commission through Tenant as a result of this
First Offer Right. If Tenant has dealt with any person, real estate broker or
agent with respect to this First Offer Right, Tenant shall be solely responsible
for the payment of any fee due to said person or firm, and Tenant shall
indemnify, defend and hold Landlord free and harmless against any claims,
judgments, damages, costs, expenses, and liabilities with respect thereto,
including attorneys’ fees and costs. Landlord warrants that it has had no
dealings with any real estate broker or agent that could claim a commission
through Landlord as a result of this First Offer Right. If Landlord has dealt
with any person, real estate broker or agent with respect to this First Offer
Right, Landlord shall be solely responsible for the payment of any fee due to
said person or firm, and Landlord shall indemnify, defend and hold Tenant free
and harmless against any claims, judgments, damages, costs, expenses, and
liabilities with respect thereto, including attorneys’ fees and costs.

 

2



--------------------------------------------------------------------------------

EXHIBIT A TO ADDENDUM ONE

DEPICTION OF FIRST REFUSAL SPACE

The First Refusal Space is commonly known as 11500 S. Eastern Avenue, Suite 250,
Henderson, Nevada 89052 and is depicted as the hatch-marked area below:

 

LOGO [g7451173.jpg]

 

3